 281319 NLRB No. 39MEDIPLEX OF CONNECTICUT, INC.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The administrative law judge inadvertently referred to the Regionas having filed charges instead of the Union and also to the Union's
vice president as Prisco instead of Pickus in JD at Statement of the
Case, par. 3, beginning with ``On September 29, 1994,'' and sec.
IV,A,1, par. 10, respectively. We have corrected these errors.2With regard to Objection 1, Member Browning agrees with thejudge that this case is distinguishable from Phillips Chrysler Plym-outh, 304 NLRB 16 (1991). Member Browning did not participatein that case, however, and she expresses no view on whether it was
correctly decided.3The judge's Order has been modified to include the Board's tra-ditional expunction language and the notice has been conformed to
the modified Order.4Sec. 8(c) provides:The expressing of any views, argument, or opinion, or the dis-
semination thereof, whether in written, printed, graphic, or visual
form, shall not constitute or be evidence of an unfair labor prac-
tice under any of the provisions of this Act, if such expression
contains no threat of reprisal or force or promise of benefit.Mediplex of Connecticut, Inc., a wholly owned sub-sidiary of Sun Healthcare Group, Inc. d/b/a
Mediplex of Milford and New England HealthCare Employees Union, District 1199, AFL±
CIO. Cases 34±CA±6677, 34±CA±6747, and 34±RC±1258October 13, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEOn May 9, 1995, Administrative Law Judge ThomasR. Wilks issued the attached decision. The Respondent
filed exceptions and a supporting brief, an answering
brief to the General Counsel's exceptions, and a reply
brief to the Petitioner/Charging Party Union's answer-
ing brief to the Respondent's exceptions. The General
Counsel filed exceptions and a supporting brief. The
Petitioner/Charging Party Union filed a brief in re-
sponse to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs, and has
decided to affirm the judge's rulings, findings,1andconclusions2and to adopt the recommended Order asmodified.3The General Counsel has excepted to the judge'sdismissal of an 8(a)(1) allegation that the Respondent's
preelection videotape unlawfully disparaged the Union,
informed employees of the futility of selecting the
Union as their collective-bargaining representative, and
threatened employees with loss of benefits if they en-
gaged in protected concerted activity. Contrary to the
General Counsel and our dissenting colleague, and for
the reasons stated by the judge, we agree with thejudge's dismissal of allegations pertaining to this vid-eotape.It is undisputed that the Respondent acquired theMilford facility about 2 months after the Union had
begun its organizing campaign. In the video used in
the Respondent's response to the campaign, the Re-
spondent made truthful comparisons between the
``phenomenal'' changes it had made during its short
time at Milford and the lack of such improvements by
the prior owner during the past years. In our view, the
Respondent's ``ought to be given a chance'' statement
when viewed in that context, as the judge viewed it,
does not constitute a threat of loss of existing or future
benefits.We also agree with the judge that the Respondent's``bargaining from scratch'' statement merely pointed
out some of the hazards and problems in collective
bargaining; it was neither alleged nor argued that the
Respondent threatened to take away existing benefits
and restore those benefits only after a lengthy struggle
in bargaining. Furthermore, in making a comparison
between the higher nonunion wages at its Windham
Hill facility and other union-represented facilities, the
Respondent truthfully reported on the contractual rate
of progression of wage increases negotiated by the
Union at other health care facilities. The Respondent's
message to its employees that union representation was
no guarantee of better benefits and might result in less
desirable benefits, is legitimate campaign propaganda,
which employees are capable of evaluating. Such ex-
pressions of views are protected by Sec. 8(c) of the
Act.4Therefore, we find that the Respondent's state-ments on the video neither singularly nor collectively
conveyed the message to employees that union rep-
resentation would be futile nor did they otherwise vio-
late the Act.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Mediplex of Connecticut, Inc., a wholly owned sub-
sidiary of Sun Healthcare Group, Inc. d/b/a Mediplex
of Milford, Milford, Connecticut, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order as modified.1. Insert the following as paragraph 2(b) and reletterthe subsequent paragraphs.``(b) Remove from its files any reference to the un-lawful discharge and notify Katherine Gill in writingVerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
that this has been done and that the discharge will notbe used against her in any way.''2. Substitute the attached notice for that of the ad-ministrative law judge.MEMBERBROWNING, concurring and dissenting.I agree with my colleagues with regard to most ofthe judge's decision. For the reasons discussed below,
however, I would reverse the judge with regard to the
Respondent's campaign video, and would conclude
that the Respondent, in the video, unlawfully informed
employees that it would be futile for them to select the
Union as their collective-bargaining representative.In the video, the Respondent implored its employeesto give it a chance to show them the striking improve-
ments in wages and benefits that it could continue to
offer them over the wages and benefits granted by the
former owner, if the employees refrained from select-
ing the Union. The Respondent told the employees
that, if they were not happy with the changes, they
could petition for another election in a year. The video
then went on to point out that the Union must ``bar-
gain from scratch,'' and it often takes the Union from
6 months to a year to negotiate a contract, if they
achieve a contract at all. Finally, the Respondent in-
formed employees in the video that wages and benefits
achieved by the Union at another Employer have
lagged behind those that the Respondent has in place
for its employees at another, nonunion facility.Contrary to the conclusions of the judge and my col-leagues, I would conclude that, taken as a whole, the
message that employees would reasonably take from
this video is that it would be futile for the employees
to have union representation. The message of the video
was that if the employees were represented by the
Union, the Respondent would never grant them the
same benefits that it would grant, as a matter of
course, over the next year, while the employees were
``giving it a chance'' to prove itself to them. In addi-
tion, the Respondent strongly implied that it would
never grant the employees the same level of benefits
that they would receive if they remained unrepre-
sented, as employees at another of its facilities were.
At the very least, the Respondent conveyed the mes-
sage that the employees would have to wait a much
longer period of time, while the parties engaged in
protracted bargaining, to receive the same benefits as
the Respondent's unrepresented employees were al-
ready receiving. The combination of these messages
creates an unlawful implication that it would be futile
for the employees to select the Union as their bargain-
ing representative.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
threaten employees with closure ofour facility and loss of jobs if they select the New
England Health Care Employees Union, District 1199,
AFL±CIO as their collective-bargaining representative.WEWILLNOT
discharge employees because of theirmembership in or activities on behalf of the above-
named Union or any other union, or because of other
concerted activities protected by the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
rights guaranteed them under Section 7 of the Act.WEWILL
offer Katherine Gill immediate and full re-instatement to her former position or, if that position
no longer exists, to a substantially equivalent position,
without prejudice to her seniority and other rights and
privileges, and make her whole for any loss of earn-
ings suffered as a result of our unlawful conduct.WEWILL
notify Katherine Gill that we have re-moved from our files any reference to her discharge
and that the discharge will not be used against her in
any way.MEDIPLEXOF
CONNECTICUT, INC., AWHOLLYOWNEDSUBSIDIARYOF
SUNHEALTHCAREGROUP, INC. D/B/AMEDIPLEXOF
MILFORDJohn S.F. Gross, Esq
., for the General Counsel.Steven Baderian, Esq. and Steven S. Goodman, Esq. (Jack-son, Lewis, Schnitzler & Krupman), of White Plains, NewYork, for the Respondent.John M. Creane, Esq., of Milford, Connecticut, for theCharging Party Union.DECISIONSTATEMENTOFTHE
CASETHOMASR. WILKS, Administrative Law Judge. On May12, 1994, the representation petition in Case 34±RC±1258
was filed by New England Health Care Employees Union,
District 1199, AFL±CIO (the Union), which sought to rep-
resent a unit of employees employed by a wholly owned sub-
sidiary of Sunrise Healthcare Corporation, Mediplex of Mil-VerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 283MEDIPLEX OF CONNECTICUT, INC.1At the trial, the complaint in Case 34±CA±6677 and the petitionin Case 34±RC±1258 were amended to reflect the correct name of
Respondent, which is as set forth in the complaint in Case 34±CA±
6747.ford, Inc., d/b/a Mediplex of Milford (Respondent).1Pursuantto a stipulated election agreement, an election was conducted
on July 28, 1994. The results of the election were as follows:Approximate number of eligible voters154
Void ballots 30

Number of votes cast for labor organization 62

Number of votes cast against participating labororganization57
Number of valid votes counted119
Number of challenged ballots 39

Number of valid votes counted plus challengedballots128
Challenges are sufficient in number to affect the resultsof the electionOn August 4, 1994, Respondent filed timely objections tothe conduct of the election and to conduct affecting the re-
sults of the election. On October 4, 1994, the Regional Di-
rector for Region 34 of the National Labor Relations Board
issued a report on challenged ballots and objections filed by
Respondent and determined that the challenges and remain-
ing objections raised substantial and material issues of fact
finding credibility which would be best resolved at a hearing
before an administrative law judge. One objection alleged an
assault upon Respondent's attorney by the union vice presi-
dent near the polling area immediately before the election.
Respondent excepted to the Regional Director's determina-
tion that the challenged ballot of employee Nancy Smith
raised issues of credibility, arguing that it previously re-
quested withdrawal of its challenge to Smith's eligibility.
The Board denied Respondent's exception.On September 29, 1994, pursuant to a charge filed by theRegion, the Regional Director issued a complaint and notice
of hearing in Case 34±CA±6677 alleging that Respondent
violated Section 8(a)(1) and (3) of the Act by terminating its
employee Katherine Gill. On October 25, 1994, pursuant to
a charge filed by the Union, a complaint and notice of hear-
ing issued in Case 34±CA±6747 alleging that from July 15
through 28, 1994, Respondent violated Section 8(a)(1) of the
Act by interrogating employees about their union member-
ship, activities, and sympathies; threatening employees with
loss of benefits; and, in a videotape shown to employees, dis-
paraging the Union, making statements of futility and threat-
ening employees with loss of jobs if they engaged in pro-
tected concerted activity. At the trial, counsel for the General
Counsel moved to amend paragraph 8(c) of the complaint in
Case 34±CA±6747 to read ``(c) Threatened employees with
loss of benefits if they selected the Union as their collective
bargaining representative'' in place of ``Threatened employ-
ees with loss of jobs if they engage in protected concerted
activity.'' The motion was granted.Respondent filed timely answers to the complaints and de-nied committing any violation of the Act.By the Regional Director's order dated October 4, 1994,Cases 34±CA±6677 and 34±RC±1258 were consolidated for
trial and by the Regional Director's order dated October 25,1994, those cases were further consolidated with Case 34±CA±6747 for trial.The issues raised by these pleading were tried before meat Hartford, Connecticut, on November 14±16, 1994, at
which time all parties were afforded full opportunity to ad-
duce relevant testimonial and documentary evidence, to ex-
amine and cross-examine witnesses, to argue orally or to file
posttrial briefs. The parties elected to file written briefs
which were received by me on December 20 and 23, 1994.
Further, pursuant to agreement of the parties, the Respondent
was permitted to submit a posttrial exhibit of documentation
relative to the payroll records of challenged voter Mary
Smith as Respondent's Exhibit 7. That exhibit, having been
received and there being no objection thereafter raised to it,
is hereby received and incorporated into the record.On the entire record in this case, including my evaluationof documentary evidence, the testimony of witnesses and my
evaluation of witnesses' demeanor, and in consideration of
the briefs, I make the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, Respondent, a corporation with anoffice and place of business in Milford, Connecticut, herein
called its facility, has been engaged in the operation of a
sub-acute health care institution. During the 12-month period
ending September 30, 1994, Respondent, in conducting that
operation, derived gross revenues in excess of $100,000 and,
for the same period, purchased and received at its facility
goods valued in excess of $50,000 directly from points out-
side the State of Connecticut.It is admitted, and I find, that at all material times, Re-spondent has been an employer engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act and a
health care institution within the meaning of Section 2(14) of
the Act.II. LABORORGANIZATION
It is admitted, and I find, that at all material times, theUnion has been a labor organization within the meaning of
Section 2(5) of the Act.III. ALLEGEDUNFAIRLABORPRACTICES
A. IssuesThe issues, as framed by the General Counsel's pleadingsand argumentation, are as follows:Did Respondent, by its administrator, John Kevin Prisco,violate Section 8(a)(1) of the Act on or about July 15, 1994,
by interrogating employees about their union membership,
activities, and sympathies?Did Respondent, by Administrator Prisco, violate Section8(a)(1) of the Act on or about July 15, 1994, by threatening
employees with loss of benefits if they selected the Union as
their collective-bargaining representative?Did Respondent, by Administrator Prisco, violate Section8(a)(1) of the Act on or about July 21, 1994, by threatening
employees with loss of benefits if they selected the Union as
their collective-bargaining representative?VerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Did Respondent, in a preelection 17-minute videotapeshown to employees on or about July 21, 1994, violate Sec-
tion 8(a)(1) of the Act by:(a) Disparaging the Union?(b) Informing employees that it would be futile forthem to select the Union as their collective-bargaining
representative?(c) Threatening employees with loss of benefits ifthey selected the Union as their collective-bargaining
representative?Did Respondent, by its nursing supervisor, Jane Buzak,violate Section 8(a)(1) of the Act on or about July 28, 1994,
by threatening employees with plant closure and loss of jobs
if they elected the Union as their collective-bargaining rep-
resentative?Did Respondent violate Section 8(a)(1) and (3) of the Actby terminating its employee, Katherine Gill, on or about Au-
gust 3, 1994?B. BackgroundPrior to June 24, 1994, the Mediplex Group operated sev-eral health care facilities, one of which was located in Mil-
ford, Connecticut. That facility is the only one involved in
this case. On June 24, 1994, the Respondent acquired
Mediplex of Milford by means of a corporate merger. The
acquisition had been preceded by the inception of organizing
efforts by the Union among certain of Respondent's service
and maintenance employees in April 1994. Union Vice Presi-
dent David Pickus was assisted in the effort by Union Agents
Alexandra Ferrara and Albert Cioffari. They, in turn, com-
municated with employees of whom the more receptive
formed an employee organizing committee of about 25 to 30
persons. The employee committee-members solicited their
coworkers for support by asking them to sign union rep-
resentation authorization cards, to wear union logo button
pins on their clothing which they also distributed to others,
and to accept and read union literature which they also dis-
tributed to coworkers. The committee also conducted weekly
organizing meetings. The activity of the committee was
overt, and Respondent concedes awareness of the prounion
activity of committee-member Katherine Gill.The first most prominent display of union activity was theMay 11, 1994 march of about 30 to 50 employees, led by
Pickus with Gill at the forefront, to the facility's administra-
tion office to demand recognition of the Union as bargaining
agent. The administrator at that time, Regina King, declined
that demand. The representation petition was filed with the
Regional Office the next day. Shortly thereafter on May 23,
King was replaced by John Kevin Prisco as the new adminis-
trator. Prisco was no stranger to organizing efforts in past ad-
ministrator assignments to other Mediplex Group facilities
and, as of the trial, he had been transferred to act in the same
capacity at yet another Respondent facility at which a peti-
tion for representation was blocked by an unfair labor prac-
tice charge. There was no evidence of prior specific union
animus by Prisco, nor citation of any adjudication of past un-
fair labor practices where he had been a responsible agent.
Because of his past experience and his exposure to the ongo-
ing advice of Respondent's legal counsel during the Union's
campaign at Milford, however, he had acquired some knowl-edge of the permissible ways of resisting the organizing ef-fort.Other managerial or admitted statutory supervisory personswhose identity is of concern to this case at that time were
John Colenda, Respondent's eastern division vice president;
Mike Teeley, Respondent's senior vice president/human re-
sources; Priscilla Van Heinengen, Respondent's eastern divi-
sion director of human resources who held the same position
for the Mediplex Group; Leslie MacLeman, Milford facility
laundry and housekeeping supervisor until she resigned on
September 8, 1994; and Jane Buzak, a relief nursing super-
visor.On June 7, 1994, the Regional Director approved a stipu-lated election agreement entered into by the parties under
which an election was subsequently scheduled for July 28.A second march upon the Milford administration officeoccurred about 4 weeks after the May 12 petition filing ac-
cording to Cioffari, on June 9 according to Gill, or on June
2 according to Prisco. At that time Pickus led a group of 35±
40 employees of whom Gill was again at the forefront. They
confronted Prisco at his office and, according to Gill's testi-
mony, again demanded recognition. In view of the pending
voluntary stipulated agreement, the purpose of the second
march is not entirely clear.The Respondent, with the advice and assistance of onsitecounsel, waged a campaign to discourage a union election
victory. The employees were strongly, openly divided on the
issue. Many wore union buttons and many who opposed the
Union wore ``Give Sun a chance'' buttons. In the laundryand housekeeping department where Gill was employed, not
only Gill but other employees wore union buttons.Gill's vote was challenged by the Respondent on groundsthat she was a temporary employee. Gills' scheduled day off
was the day before the election, which time she used to dis-
tribute prounion literature to employees. On her next sched-
uled working day, August 3, when she was ill at home with
an ear infection, she was informed by telephone call from
her supervisor, MacLeman, that her 120-day status as a tem-
porary employee had ended and she was therefore termi-
nated. Gill claims that she was employed on a permanent
basis and not a temporary basis. The General Counsel argues
that even if Gill were to be considered as a temporary re-
placement for another employee, as argued by Respondent,
her termination was accelerated for discriminatory reasons
far in advance of the return of the incumbent employee who,
indeed, had not returned even as of the date of the trial. Re-
spondent argues that Gill was terminated pursuant to a 120-
day temporary employment limited policy established by the
predecessor Mediplex and the economic lack of need for its
extension.Testimony in support of the complaint allegations was ob-tained from Cioffari and five employee witnesses, i.e., Gill,
her sister, Charlotte Ricci, who also happens to be the em-
ployee she had been hired to replace and who was instru-
mental in Gill's hiring and unit employee Alice Booth (who
is Gill's niece), MacLeman, the former supervisor who testi-
fied that her resignation was the ``best career move'' she had
ever made and dietary and/relief cook Jennifer Toth.C. Alleged Unlawful Preelection InterferenceThe allegations of independent violations of Section8(a)(1) of the Act, i.e., coercive interference with employeeVerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 285MEDIPLEX OF CONNECTICUT, INC.Section 7 rights are contained in complaint paragraphs 7, 8,and 9. The totality of testimony adduced in support of those
allegations consists of the testimony of two witnesses, Booth
and Toth. Of the 154-person voter group, not even alleged
discriminatee Gill herself was called on to augment or cor-
roborate this testimony. Toth testified to one incident encom-
passed by complaint paragraph 7. A videotape is the premise
for paragraph 8, and Booth was the sole support for one of
the two incidents alleged in paragraph 7 and the single inci-
dent alleged in paragraph 9.1. Coercion of Alice Booth by PriscoIt is alleged in paragraph 7 that Prisco interrogated andthreatened loss of benefits for employees in the facility main
dining room on July 15, 1994, and that, on July 21 in the
private dining room, he also again threatened employees with
loss of benefits if they selected the Union as their bargaining
representative. As of the time of trial, Booth was employed
by Respondent at its Milford facility as a part-time certified
nurses assistant. She was included on the eligible employee
voter list, a/k/a ``Excelsior List,'' and voted in the election.Booth had been on maternity and medical leave starting in
late August 1993, and she returned to work in late June or
early July 1994. Booth testified that she engaged in a con-
versation in the facility main dining room with Prisco 1 week
before the July 27 election. She identified two other certified
nurses aides as present. However, they did not testify.Booth's description of the conversation was very brief andgiven without much explanatory context. It is not clear
whether the other two employees were part of the conversa-
tion or not. Booth is not certain how the conversation started.
She ``believed'' Prisco started by saying something. When
asked what Prisco said ``at that time,'' she testified that
Prisco asked her how she ``felt about the Union and every-
thing going on.'' She testified that she responded that she
``really didn't have an opinion'' because she had just re-
turned from maternity leave. Booth also recalled that Prisco
told her about a scheduled pay raise that would not be af-
fected by the outcome of the election.When questioned further in direct examination, she alsorecalled: ``[W]e talked about the open door policy.'' When
asked, ``[W]hat was said about that,'' she testified:That if they go in, there really wouldn't be an opendoor policy. We'd have to have somebody with us to
go into the office or, you know.Then she was asked by counsel for the General Counsel``[D]o you recall if Mr. Prisco said something to you?'' She
answered: ``if the Union got in, we'd have to have like a
steward or whatever.'' Booth could recall nothing further of
the conversation.Thus we have the contest-free, cryptic, selective, general-ized recollection of Booth wherein she did not even, at first,
identify Prisco as the one who used the term ``open door
policy.'' She did not make it clear whether the two other em-
ployees participated in the conversation and if they did so,
what they may or may not have said about an ``open door
policy,'' i.e., she testified: ``I remember we talked about theopen door policy,'' and then she went on to relate ``what
was said about it.'' Not only is there no context for this```open door discussion,'' it is not clear whether or not therewas some conversation that led up to the alleged interroga-
tion either by her or the two other employees, i.e., were they
expressing prounion sentiments or discussing the oncoming
election before Prisco made his comments?There is no allegation of the complaint related to the payraise. Certainly, there was no threat in relation to the pay
raise even according to Booth.Booth admitted that neither in documents or in a verbalmanner has she ever previously heard at the facility the
phrase ``open door policy.'' On the contrary, she described
familiarity with the phrase ``chain of command,'' although
she recalled that the previous administrator, King, had told
her to ``feel free to come to me.''Prisco denied having ever used the phrase ``open door pol-icy.'' He admitted to having had a conversation with Booth
wherein the consequences of union representation were dis-
cussed, i.e., that employees will have a shop steward who
will discuss problems with the administration. He denied that
he told Booth that she must necessarily resort to the steward,
but rather told her and others that a union will often select
as stewards those employees who were most active on its be-
half in the election campaign and that the Union would en-
courage her to avail herself of the steward's help. This addi-
tional context provided by Prisco was not effectively rebut-
ted. In cross-examination, Booth could not recall whether
Prisco made reference to contract negotiation but denied that
Prisco referred to a ``steward.'' She denied that Prisco told
her about a steward and grievances. She testified:I assume that's what he meant by we wouldn't be ableto go to aÐyou know, there wouldn't be an open door
policy where I myself would be able to go in alone. We
would have to have somebody with us from the Union.She then testified Prisco said, ``[S]omeone from the Unionwould have to be with you.'' Prisco did not clearly deny the
``interrogation,'' such as it was, described by Booth.The General Counsel argues that Booth was coercively in-terrogated and that the loss of the open door policy was a
threat of loss of benefits, i.e., the statutory right of employ-ees to present and adjust grievances directly under certain
conditions as set forth in Section 9 of the Act, e.g., provided
``that the bargaining representative has been given oppor-
tunity to be present at such adjustment.'' C.J. Mfg. Co
., 238NLRB 1388, 1392 (1978).With respect to the reference to the open door policy, evenas described by Booth's testimony alone, I find insufficient
clarity of recollection and context upon which I can find that
such threat occurred. Given Prisco's somewhat more de-
tailed, ineffectively unrebutted contextual explanation, and
Booth's lack of certitude in recollection and demeanor, I
credit his version of the conversation and his denial that he
told her that her only recourse for resolution of a grievance
was through the Union or its stewards.With respect to the alleged interrogation, I find that thelack of clarity in testimony and lack of detailed context pre-
cludes me from finding that a coercive interrogation had oc-
curred.VerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2. Coercion of Alice Booth and other employeesbyBuzak
Paragraph 9 of the complaint alleges that on July 8, a su-pervisory relief nurse, Buzak, threatened employees with
``plant closure'' if the Union became their bargaining agent.Booth testified that on July 28, after there was a rumorthat a group of employees was so unhappy about the result
of the election, they had gone to the facility office and had
threatened to quit to avoid paying union dues. Booth testified
that her entire shift was opposed to the Union and were all
threatening to quit. She further testified that nurse Betsy
Smith had told her and other prounion employees that she
hoped they were happy with the prounion vote which would
result in the facility's closure and reopening under a different
name and the rehiring in 30 days of only antiunion employ-
ees.According to Booth, she approached Buzak on the eveningafter the election outside the first floor small dining room in
the east wing and confronted her with Smith's statement.
Booth identified three other certified nurses assistants, her
coworkers, as being present. She did not explain her defini-
tion of ``present,'' i.e., hearing range or physical proximity.
She did not explain what, if any, was their participation,
what they were doing there nor how they came to be present.
None of them testified. Booth testified that after she reiter-
ated Smith's comments to Buzak, the latter ``shrugged me
off and she said, `that's been the plan.''' At further direct
examination, Booth testified variously that she ``guessed''
and she ``believed'' that Buzak also said that it had been the
plan ``since they started the Union activity.'' Booth testified
that Buzak gave the appearance of not wanting to talk to her
as she immediately thereafter turned and walked away.Buzak in her testimony tended to characterize herself ashaving been ``neutral'' or disinterested in the preelection
campaign because she had focused upon her own duties as
a nonunit staff nurse and relief supervisor. In cross-examina-
tion, after initial evasion, she admitted that she wore the
``Give Sun a chance'' button along with other vote-no advo-
cates and had attended supervisor meetings dealing with the
election. Her testimony with respect to the Booth confronta-
tion does not constitute a clear, straightforward denial. In-
stead, the denials are varied with and qualified by such
phrases as ``No, I don't recall it,'' and ``I don't remember
saying anything like that.'' At one point, a categorical denial
was only elicited after I had to explain to the witness the dif-
ference between a categorical denial and one conditioned
upon a nonrecollection of the event. Her testimonial revision
to a categorical denial at that point was far from convincing.
That type of testimony, coupled with lack of certitude and
conviction particularly as to such a striking episode involving
the prospect of a facility closure, leads me to credit Booth.
I find that Respondent, by admitted Supervisor Buzak's con-
firmation of an employee propagated threat of closure be-
cause of the successful union vote, at the very least to Booth
if not to other employees present, constituted coercive con-
duct in violation of Section 8(a)(1) of the Act.3. Coercion of Jennifer Toth and other employeesParagraph 7(b) of the complaint alleges that on about July21, 1994, Prisco threatened employees with loss of benefits
if they opted for union representation. At the time of thetrial, Jennifer Toth had been employed by Respondent forover 2 years for the most part as a dietary aide/relief cook.
She was 1 of 89 employees who signed the Union's
preelection leaflet which urged coworkers to vote for the
Union. She testified that she attended three employer-con-ducted employee meetings prior to the July 28 election, ap-
parently the most significant of which occurred on July 21
in the facility's private dining room with 7 to 10 other kitch-
en workers presided over by Respondent's Eastern Division
Vice President John Colenda, Teeley, and Prisco, at which
they viewed Respondent's propaganda videotape.According to Toth, Prisco began the meeting by describinga new health insurance coverage to be instituted on about
October 1 by Respondent, i.e., a ``flex benefits package''
with an HMO option. Toth testified: ``[Prisco] told us if we
were in the Union, we could not have it.'' Her prompted
recollection of the balance of what was stated was frag-
mented and cryptic. She testified, without specifying which
manager, that ``they made a statement about the Union not
being able to get a contract for a long time. I didn't recall
how long they said.'' She made some obscure reference to
some kind of Respondent campaign literature being distrib-
uted at the meeting.Toth's examination by both the Union and Respondentelicited a variety of failures of recollection. With respect to
the video, she could not recall whether or not employees
asked questions or whether questions were even solicited.
She recalled that at one prior meeting Teeley explained the
new Sun health insurance plan but she could recall nothing
about the other prior meeting. She could not recall that
Prisco explained his comments regarding noninsurance cov-
erage in the event of union representation. She could not re-
call if he talked about the negotiability of benefits. Accord-
ing to her, Prisco just seemed to utter a one sentence procla-
mation of insurance benefit loss. She could not recall if
Colenda spoke. She could recall nothing further about the
reference to how long it would take to negotiate a contract.
Nor could she recall if the employees were told that Re-
spondent intended to negotiate with the Union. Then she tes-
tified that Prisco did not use the word ``negotiate.'' She
could not recall where Prisco said the contract would come
from, however, and could not recall if he referred to ``bar-
gaining.''Prisco testified that such a meeting did take place on July21, but that it was Teeley who described and discussed Re-
spondent's new health insurance coverage which was then
being implemented at its facilities in Washington State as
part of an intended nationwide implementation to be effected
by October 1, 1994. Prisco testified that Teeley told the em-
ployees that if the Union were elected as employee bargain-
ing representative that the plan would be subject to negotia-
tions like all other benefits. He did not ``recall'' Teeley say-
ing that if the Union got in, the employees would not get the
new benefits. Such statement, however, is wholly inconsist-
ent with or at least ameliorated by the statement that imple-
mentation of those insurance benefits would be subject to ne-
gotiations. Prisco categorically denied saying to the employ-
ees that the Union would not be able to get a contract for
a long time. The subject of negotiations and the prospect of
contractual achievement were covered by the videotape, and
it is thus unlikely that Prisco would have deviated from the
videotape campaign technique.VerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 287MEDIPLEX OF CONNECTICUT, INC.Thus we have two versions of an incident, neither ofwhich are corroborated by the 9 to 12 other persons present
and neither of which is totally satisfactory. The General
Counsel has the burden of moving forward with clear, un-
convincing, credible testimony to support his allegation.
Whatever credibility vulnerability that may have afflicted
Prisco, Toth did not at all give evidence of conviction and
certitude. She was extremely hesitant, reticent, and com-
pletely lacked spontaneity. Her testimony was cryptic, frag-
mented, selective, and unsupported by detail and context. I
have no confidence that her recollection of the July 21 meet-
ing was not a fusion of impressions and conclusions she
gained from all three meetings and the video. Furthermore,
Prisco's account is more probable. The corporatewide rep-
resentative, not the local administrator, was more likely to
have discussed the new corporatewide insurance plan in
which he was intimately involved. Inasmuch as the subject
of the videotape to be presented next, there was no need for
Prisco to discuss benefits. Accordingly, I find that I cannot
rely upon the testimony of Toth with sufficient confidence
upon which to premise a finding of violative conduct as al-
leged in paragraph 7(b) of the complaint.4. The preelection videotapeParagraph 8 of the complaint, as amended, alleges that onJuly 21, 1994, Respondent violated the Act by exhibiting to
its employees during the preelection period a videotape
which:(a) Disparaged the Union.(b) Informed employees that it would be futile forthem to select the Union as their collective bargaining
representative.(c) Threatened employees with loss of benefits ifthey engage in protected concerted activity.The videotape which was shown to employees atpreelection meetings about a week before the election com-
mences with a pleasant sounding female narrator's expla-
nation of the incoming NLRB vote which she summarizes as
an opportunity for the employees to vote for the Union or
to vote to give Sun (Respondent) a chance to prove that the
employees do not need union representation.Next Teeley appears and speaks as he and Prisco do atseparate, various intervals in quiet, softly modulated tones.
Teeley describes the growth of Sun from 25 to 125 facilities
in 20 States in 1 year. Prisco then appears to state that what
Sun has done at Milord in weeks is ``phenomenal'' com-
pared to what Mediplex had done in years. Teeley states,
inter alia, that Sun values employees and listens to employ-
ees. He thereafter describes Respondent's nonunion facility
which it has operated for 5 years at Windham Hill, Connecti-
cut. Short clips appear thereafter containing statements of
purported employees extolling the pay and work conditions
at Windham Hill and the lack of need for union representa-
tion there. Teeley describes the pay rates at Windham Hill.The narrator next visually emerges to explain that a unionorganizing effort precludes Respondent from making prom-
ises of benefits and that Sun is not implying that the Milford
employees would get the same benefits as the Windham Hill
employees presently receive. The record of Windham Hill
pay and benefits are praised. The question is posed as to whythe Union filed a representation petition at the Milford facil-ity. Prisco and Teeley again appear and they alternatively ex-
plain that Mediplex had ``problems'' that caused ``intolerable
conditions'' to which the Union responded, and that those
problems were such that Sun would not tolerate as the new
owner. Prisco then remarks that Sun, for example, has hired
needed nurses aides to bring them to an ``acceptable level.''Teeley next states that the differences between theMediplex operation and the Sun organization operations
which the employees are going to see over the coming
months will be ``striking.'' He then states that Sun believes
in investing in people and management and ought to be
given a ``chance.''The narrator returns to explain that a collective-bargainingagreement is not automatic, even in situations where the em-
ployer owns other unionized plants where contracts have
been in place. She states ``in most cases the Union must bar-
gain from scratch,'' which she points out often takes a period
of 6 months to a year to achieve. She states that in the mean-
time, ``new benefits and policies'' cannot be put into effect
and that in some cases a union may fail to reach any contrac-
tual agreement.The narrator next comments that unions often promise toobtain for newly organized employees the benefits they had
obtained in collective-bargaining agreements for other bar-
gaining units at other employers' facilities. The narrator then
asks the viewer to compare the Union's ``track record'' at
St. Elizabeth's (another health care facility employer) where
it took 5 to 7 years to obtain the benefits it had obtained in
its other older contracts at other locations. She states that the
Union was certified as bargaining agent at St. Elizabeth's in
1992 but that by 1997, the collective-bargaining agreement
there will still not achieve the average wage level currently
provided by Respondent at the nonunion Windham Hill facil-
ity. Other union-negotiated contracts are unfavorably com-
pared to the current wage levels at Windham Hill and shown
to be significantly less than the percentage of pay raise given
by Sun within the first weeks of its ownership of the Milford
facility.The narrator points out that a union can only resort to astrike if it fails to obtain agreement in negotiations in order
to obtain its bargaining goals. She states that strikes are not
inevitable, but she points out the possibility of lawful striker
permanent replacements. Thereafter, we see a series of short
clips of purported employees who characterize their strike
experiences, e.g., striking employee insensitivity to patient
needs.The narrator asserts that the Union has a history of strikeviolence and cites a 1973 strike at the ``New York League
of Voluntary Hospital and Nursing Homes,'' where she
claims that 20 patients died and, after which, resulted in sub-
sequent Federal legislation which requires prestrike notice.Another series of clips contain statements of purportedemployees who refer to undated strike incidents involving
yelling and name calling. One such purported employee emo-
tionally sets forth the personal opinion that the Union's ``big
thing is to try to instill fear .... 
`We know where you live.We know where your children are. We'll get those kids.
We'll get you.''' The speaker does not explain whether the
statement is supposed to be a quotation of a union agent or
whether it is an attitude she is inferring from other conductVerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
to exist in the mind of the Union's agents. Another purportedemployee describes how a car was surrounded by strikers.The moderator appears and, in a serious but not histrionictone, refers to a strike at ``Harbor Crossing'' where a 67-
year old woman died of a heart attack shortly after viewing
her new automobile being vandalized by strikers. The wom-
an's adult daughter is purportedly quoted as saying: ``Those
bastards they killed my mother.''The moderator then describes how three strike-affected fa-cilities represented by the Union were later shut down. Inter-
spersed during these spoken commentaries are views of
newspaper articles headlining accounts of violence during
strikes conducted by the Union.The narrator states in a clear, controlled, moderate tonethat Respondent does not say that if the Union is designated
a bargaining agent that such episodes will happen at the Mil-
ford facility, but she points out that ``strikes are always pos-
sible'' and that representation by the Union is ``no guaran-
tee'' of job security, better wages, or a collective-bargaining
agreement. The narrator then states that Sun wants 1 year to
prove ``you can be happy without a union,'' and ensures the
viewer that another election can be requested in 1 year.Next, Teeley appears to state, in again a moderate tone,that ``we'' do not need an adversarial relationship, that
``we'' do not need employees to be enemies but rather prefer
a partnership for quality of patient care. After innocuous
comments by Prisco, Teeley appears to assure the viewer that
Sun is an organization that believes in investing ``in peo-
ple,'' ``in equity,'' and ``in quality management,'' and that
it is an expanding enterprise which plans no ``downsizing.''Finally, the moderator appears to tell the viewer, again ina serious but not hysterical tone of voice, that if the Union
is certified as bargain agent, it could well take 4 or 5 years
to be rid of it. The viewer is urged to vote for ``what best
suits you personally'' and to keep the viewer's ``option
open,'' but to vote the right choice, i.e., no.The General Counsel insisted at trial that disparagement ofthe Union was in and of itself unlawful. In Sears, Roebuck& Co., 305 NLRB 193 (1991), however, the Board stated:[W]ords of disparagement alone concerning a union orits officials are insufficient for finding a violation of
Section 8(a)(1) [of the Act].That case involved ``flip and intemperate remarks'' of amanager, with respect to the likelihood of a union resorting
to leg breaking to collect dues, to be his personal opinion
which it held to be protected under the free speech provi-
sions of Section 8(c) of the Act.In Optica Lee Borinquen, Inc., 307 NLRB 705, 709(1992), the Board adopted the decision of the administrative
law judge which found as not violative an employer's agent's
comments to the effect that a union, as designated bargaining
agent, would replace reason with force and which, having
nothing to lose, would cause strikes and strike violence. The
judge pointed out in his decision adopted by the Board the
following:Under Board policy, the mere mention that strikesare possible,8or the characterization of union leaders ashaving nothing to lose, or prone to violence and the use
of force to achieve their objectives9will not alone re-move campaign propaganda from the protective guaran-tees of Section 8(c). In the final analysis, the referencesto strikes and force in this letter was an attempt to draw
upon emotionalism and overstatement, but merely pro-
duced an overall message easily recognizable as self-
serving hyperbole.Argumentation of this type is left routinely to thegood sense of employees. See, e.g., Auto Workers(Kawasaki Motors) v. NLRB, 834 F.2d 816, 822 (9thCir. 1987). Accordingly, it is concluded that the letter
did not suggest that strikes and violence were inevitable
consequences of unionization under conditions violative
of Section 8(a)(1) of the Act.8McCarty Processors, 292 NLRB 359 (1990); Agri-International,271 NLRB 925, 926 (1984).9Clark Equipment Co., 278 NLRB 498, 499±500 (1986); CentralBroadcast Co., 280 NLRB 501, 502 (1986); Associacion Hospital DelMaestro, 272 NLRB 853, 857 (1984).In a more recent case, cited by the General Counsel, twoof a three-person Board panel adopted an administrative law
judge's finding that certain employer statements and certain
employer conduct ``disparaged and undermined'' a union and
thus violated Section 8(a)(1) of the Act. Then Chairman Ste-
phens disagreed. Sheraton Hotel Waterbury, 312 NLRB 304fn. 3 (1993). The two-person majority found that the em-
ployer ``disparaged and undermined the Union in the eyes of
the employees'' and thus violated Section 8(a)(1)of the Act.
The employer in that case seized upon an incident between
a union agent who, upon being rebuffed for solicited support
in the home of an employee, allegedly obliquely implied in-
jury to the employee's home and family, i.e., ``it would be
a shame if something happened'' to the employee's house.
The employer, being informed of the incident, circulated a
letter to employees accusing the Union of widespread threats
and acts of intimidation. He also arranged for the 24-hour
patrolling of the place of employment, i.e., a hotel, by police
officers. The judge found as fact no documented threat to the
hotel and he held further that the employer used the incident
to make a ``dramatic, inflammatory and largely unfounded
attack on the Union's credibility,'' Sheraton Hotel Water-bury, supra at 338. Neither the judge nor the Board discussedthe Sears or Optica Lee decisions, nor Section 8(c) of theAct.The General Counsel at trial explicitly stated that he in noway is claiming that the content of the videotape contained
any factual misrepresentation. He does not claim so in his
brief. The Union is silent on the issue and, in its brief,
adopts the position of the General Counsel set forth in the
General Counsel's brief with respect to the unfair labor prac-
tice issues. With respect to the disparagement theory of vio-
lation, the General Counsel argues:[T]hat portion of the videotape which reviews theUnion's involvement in allegedly violent strikes is
clearly meant to disparage the Union or its representa-
tives in the eyes of employees.The General Counsel argues further that the references to al-leged fear techniques of the Union and the death of a 67-
year old woman were calculated to undermine employee sup-
port and constituted such emphasis on violence as ``to create
a fear-for-your safety [and the safety of your children] men-VerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00008Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 289MEDIPLEX OF CONNECTICUT, INC.tality among the employees,'' and effected unlawful dispar-agement.The problem with the General Counsel's analysis is thatunlike the Sheraton Hotel Waterbury case, the Respondenthere is not alleged nor proven to have inflamed the fears of
potential votes by engaging in conduct and by making falsepronouncements which are sought to create an image of an
immediate, real, and direct threat to their physical safety at
their place of employment during the election campaign. Un-
like that case, the Respondent here was not alleged nor prov-
en to have engaged in an unfounded or even exaggerated at-
tack upon the Union's credibility. Instead, the Respondent
engaged in what it purports to be is an accurate exposure of
the Union's involvement in postcertification and postcontract
bargaining impasse strikes where violence had occurred and
points to the voter the question whether the voter wants a
bargaining agent with such record. There is no challenge
here to the accuracy of those claims. In effect, the General
Counsel is arguing that an employer may not make nasty ref-
erences to a labor organization's involvement with violence
affected strike activity regardless of the truth of those claims
because it will upset the tranquillity of the voter who might
not want a representative with such an unfortunate history.
It is the very essence of election campaigning, however, to
convince the voter not to support the other party. Involved
in that process is by necessity an objective to undermine sup-
port for the other side, which in turn frequently involves dis-
paragement of its position or its abilities. As noted in the
Sears case, the Board no longer involves itself in the mon-itoring of the truth or falsity of preelection campaign propa-
ganda.There is nothing in the videotape which suggests that thevoters were in any imminent danger to their person or prop-
erty during the election campaign or could be necessarily
thereafter, should a strike occur. Rather, they were advised
that strikes can occur upon bargaining impasse and that as
a fact of life, strikers can become extremely unpleasant,
nasty, and even violent. I conclude that the General Coun-
sel's theory of violation would preclude Respondent from
making any reference to the Union's involvement in past vi-
olence-afflicted strikes as a consideration by the voter for its
choice of bargaining agent regardless of accuracy. As such,
I find that it unduly limits Respondent's free speech rights
recognized under Section 8(c) of the Act. Accordingly, I find
no unlawful disparagement in the videotape.The General Counsel alleges that the videotape intended toand did convey the impression of futility of union representa-
tion. He argues that it did so by the ``bargaining from
scratch'' statement, the ``six months to a year'' referred to
as sometimes needed to conclude a contract negotiation, and
by the reference to the St. Elizabeth's contract. The latter, he
argues, compared the current Windham Hill wages as in ex-
cess of the St. Elizabeth's wages in 1997. The General Coun-
sel also cites the reference to the first week's pay raise at
Milford by Sun being double the percentage wage raise ob-
tained by the Union in one of its contracts at another health
care facility. Finally, the General Counsel cites the reference
to a wage gap claimed between the Windham Hill facility
and union contracts and the videotape narrator's conclusion,
``and the Union will continue to fall further behind.'' The
General Counsel argues that these references create the mes-
sage that if the Union becomes bargaining agentit will take a long period of time to get a contract, ifone is secured at all; and that, even if a contract is se-
cured, the wages will be lower than what Respondent
would be in the absence of the Union, and the Union
will never catch up.In support of his argument that Respondent's thus charac-terized message is violative of the Act, the General Counsel
cites Shaw's Supermarkets, 289 NLRB 844, 848 (1988). Thatcase involved an intended message to employees that the em-
ployer would engage in regressive bargaining, i.e., that col-
lective bargaining begins with a loss of existing benefits and
proceeds to a ``struggle'' to get those benefits restored. Simi-
lar messages were found unlawful in other cases. DlubakCorp., 307 NLRB 1138, 1145 (1992); Sivalis, 307 NLRB986, 1002 (1992). In Heartland of Lansing Nursing Home,307 NLRB 152, 156±158 (1992), the message was that the
employer would start at ``ground zero'' and never give more.
In Forest City Grocery, 306 NLRB 723, 729 (1992), the flawin the employer's dismal prognostication was its statement
that it would be its own actions that would preclude contract
agreement.In Bi-Lo, 303 NLRB 749, 750 (1991), the Board statedthat in evaluating ``bargaining from scratch'' comments that
a distinction must be made between (1) a lawful statement
that benefits could be lost through the bargaining process and
(2) an unlawful threat that benefits will be taken away and
the Union will have to bargain to get them back. The Board
cited, inter alia, the case relied upon here by Respondent,
Histacount Corp., 278 NLRB 681, 689 (1986). The Boardnoted in Bi-Lo that the employer, in effect, expressed opin-ions in its message which it found to be lawful, i.e., contract
negotiation was akin to horse trading in which new benefits
can be gained or existing benefits lost but that in first con-
tract negotiation, and there is a greater uncertainty because
of the lack of bargaining experience between the parties on
which to base a prediction. The Board reversed the adminis-
trative law judge who found the employer's comments sus-
ceptible to the interpretation that the employer intended to
strip away present benefits before bargaining started.In Lear-Siegler Management Service, 306 NLRB 393(1992), the Board stated as follows:The standard for determining whether statements ofthis type violate Section 8(a)(1) of the Act is set out
in Taylor-Dunn Mfg. Co., 252 NLRB 799, 800 (1980),enfd. 810 F.2d 638 (9th Cir. 1982), as follows:It is well established that ``bargaining fromground zero'' or ``bargaining from scratch'' state-
ments by employer representatives violate Section
8(a)(1) of the act if, in context, they reasonably
could be understood by employees as a threat of loss
of existing benefits and leave employees with the
impression that what they may ultimately receive de-
pends upon what the union can induce the employer
to restore. On the other hand, such statements are not
violative of the Act when other communications
make it clear that any reduction in wages or benefits
will occur only as a result of the normal give and
take of negotiations [citations omitted].VerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00009Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The Board found that the text of the employer's ``start fromzero'' speech and witnesses' description of it clearly set forth
a threat of loss of all existing benefits prior to bargaining and
unlawful as such in the absence of other statements regarding
``the normal give and take `` of collective bargaining.Integral to the General Counsel's analysis of the futility-of-bargaining threat issue is the allegation that the videotape
also threatened a loss of benefits. The General Counsel notes
that in the videotape, Teeley had promised that Sun intended
to implement ``striking differences'' from the ``intolerable''
conditions existing under Mediplex. He then points out that
thereafter, the narrator referred to the bargaining from scratch
statement and the 6 months a year time often needed for bar-
gaining and stated: ``in the meantime, new wages and benefit
policies cannot be put into effect.'' The General Counsel ar-
gues that those statements in the context of the videotape
were intended to signal to employees that the ``striking
changes,'' whatever they are, would not be implemented in
the immediate future because bargaining starts from scratch.
This, he argues, constitutes a threat of a loss of intended fu-
ture, unspecified, improved benefits.Unlike the precedent relied upon by the General Counsel,it is not argued that Respondent threatened to take away ex-
isting benefits and only restore those benefits after a lengthy
struggle in bargaining. That was neither stated nor implied
in the videotape. The videotape points out that collective-bar-
gaining agreements are not automatically effected upon union
certification but must be bargained for, which ``in most
cases'' is bargained ``from scratch.'' In those cases, it points
out, 6 months to a year was needed to reach agreement. The
videotape does not threaten that the Respondent will demand
the stripping away of all present benefits and thereafter bar-
gain from scratch, nor does it prognosticate that negotiations
with the Union will necessarily follow such course or that it
will necessarily be of such length. The videotape merely
points out some of the hazards and problems in collective
bargaining. Furthermore, I do not agree with the General
Counsel's interpretation that the videotape conveys the mes-
sage that even if a contract is reached, the wages therein
would necessarily be lower than what they would have been
without the Union. The phrase ``the union will never catch
up'' was clearly not meant to refer to what would occur at
the Milford facility without the Union. Rather, it explicitly
referred to the contractual rate of progression of wage in-
creases negotiated by the Union at other health care employ-
ers in contrast to the higher rate of progression at Respond-
ent's nonunion Windham Hill facility. The videotape dis-
claimed a preconceived intent to implement the same
Windham Hill benefits at Milford. The comparison of union
contrast wages to the nonunion Windham Hill wage levels
was meant to do as it clearly stated its intent was, i.e., that
the viewer should make a decision that union representation
was neither a necessity for, nor a guarantee of better wages
and benefits. I find no implication in the videotape that wage
levels or benefits would be intentionally kept lower at the
Milford facility than they were otherwise intended to be if
the Respondent was constrained to negotiate a collective-bar-
gaining agreement.I also disagree that the videotape can reasonably be inter-preted to constitute a threat of a loss of benefits. The mes-
sage Respondent tried to convey was that its predecessor's
mismanagement caused employee disaffection to which theunion representation effort addressed itself, but that Respond-ent was now the new owner with a different managerial phi-
losophy. Respondent conceded that despite its more ``peo-
ple,'' i.e., employee oriented, attitude, it could not lawfully
make promises of benefits during the pending question con-
cerning representation. It did promise that because of this
philosophical difference in management, ``striking'' dif-
ferences in management would occur. This broad statement
may or may not mean that Respondent would institute dif-
ferences consisting of mandatory subjects of bargaining but
insofar as it did, the videotape disclosed that Respondent
could not make such changes outside of the collective-bar-
gaining process which often takes from 6 months to a year
to reach contractual agreement. I find nothing in the video-
tape which supports the conclusion that its message to em-
ployees was that union representation would be futile, that
Respondent intended to be adamantly regressive, that a con-
tract negotiation would necessarily be violent or of excessive
length, nor that employees would end up with less pay and
benefits. Nor did it convey the message that they would lose
already planned wage raises or benefit improvements if they
chose to be represented by the Union. Accordingly, I find
complaint paragraph 8 to be of no merit.D. The Discharge of Katherine GillCharlotte Ricci, Gill's sister, was hired by Respondent inmid-November 1992 and worked as a laundry aide. During
her active tenure, King was the administrator and MacLeman
was her immediate supervisor. Ricci entered upon workers'
compensation leave in August 1993 and returned for a short
period of light duty from December 1993 to February 1994.
Another sister, Bernice Steele, also worked at the facility in
February 1992. According to Ricci, on February 2, Ricci
gave notice in person to King and MacLeman in King's of-
fice that it was necessary for her to take workers' compensa-
tion leave again. Ricci testified that King told her that itwould be no problem and that a replacement for her would
be hired and also that a replacement would be hired for an-
other housekeeper who was to be on medical leave. Further-
more, King allegedly volunteered to Ricci that the replace-
ments would be retained permanently in those positions or
other in positions found for them.Gill testified that she found out about the opening whenshe visited Ricci and Steele at one of their homes and that
Steele telephoned MacLeman and arranged for Gill to see
MacLeman for hiring the next day. Accordingly, MacLeman
met Steele and Gill in the employee parking lot where Gill
testified that upon giving her an application, MacLeman
hired her on the spot. She testified that she later attended
employee orientation and received an employee policy book-
let. Gill denies that she was ever told that she was hired on
a temporary basis and she assumed she was a permanent em-
ployee. It is clear that she was hired as a full-time 32-hour-
per-week employee to perform Ricci's duties.Another witness for the General Counsel, Leslie Mac-Leman, did not fully corroborate Ricci and Gill. Though she
testified on behalf of the General Counsel with respect to
certain crucial areas, MacLeman's testimony does not sup-
port the argument that Gill was hired as a permanent em-
ployee. On direct examination of MacLeman, the cir-
cumstances of Gill's hiring were avoided and thus she did
not corroborate Ricci or Gill on that point. MacLeman didVerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00010Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 291MEDIPLEX OF CONNECTICUT, INC.testify in direct examination that Gill was hired to replaceRicci and would work ``until Charlotte [Ricci] returned.''
During examination by the union counsel, however, she testi-
fied that early in Prisco's assumption of duties as adminis-
trator at the Milford facility, he raised the subject of Gill's
openly active support for the Union inasmuch as ``it was un-
derstood she was a temporary employee.''In cross-examination, MacLeman testified twice that shedid not discuss with Gill, when hiring her, the nature of her
job status, i.e., whether permanent or not. After she was con-
fronted with her affidavit, MacLeman testified that she did
in fact tell Gill that she was hired as a temporary employee
during a prehiring telephone conversation. Then she retracted
it and said that she actually made that statement to Steele,
not to Gill. In further cross-examination, MacLeman testified
that it was her ``assumption'' that at the time of hiring that
Gill was a temporary employee. She testified that when Gill
subsequently questioned her about her status, MacLeman
``again'' explained to her that she was a temporary em-
ployee. Then she explained:I explained what temporary employment was. As far asbeing told she was temporary, that was to be done in
orientation. I have nothing to do with it.When confronted further with her affidavit testimony that shetold Gill upon hiring that she was a temporary employee, she
responded that she did not use those ``exact'' words. When
asked what her exact words were, she testified ``that she was
to fill in for Charlotte Ricci. So it was an understanding that
she was a temporary employee.'' MacLeman testified that on
two occasions, she offered Gill a permanent job in another
function, but with fewer hours; and discussed another perma-
nent opening on the night shift in a different area, all of
which Gill had refused despite that Gill understood that she
was a temporary employee. With respect to inconsistencies
between Gill and MacLeman in any area, I credit MacLeman
as the more convincing, less interested, and more reliable
witness.Although MacLeman vacillated in her admissions, I con-clude that she did, in effect, inform Gill upon hiring that she
was a temporary employee. At the very least, that was
MacLeman's understanding which conforms with and vali-
dates documentary evidence adduced by Respondent consist-
ing of personnel forms which designated Gill as a temporary
employee upon hiring and testimony of clerical personnel
who prepared them. Clearly, it is most improbable that King
would have told Ricci anything to the contrary, particularly
in MacLeman's presence. Having concluded that Gill was
hired as a temporary employee as Ricci's replacement does
not, however, conclude the issue in Respondent's favor.Questions remain to be resolved. Ricci never returned to her
position and remained on workers' compensation leave up to
the date of the trial. Why then was Gill terminated shortly
after the election and approximately 4 months after her hiring
if she was hired as Ricci's replacement to work until Ricci
returned? The General Counsel adduced evidence which he
argues warrants an inference that Gill was terminated be-
cause of Respondent's admitted awareness of her leading ad-
vocacy for the Union. Administrator Prisco testified: ``I
knew; I mean it was obvious; you could see ....'' Prisco
admitted that he was strongly opposed to representation ofhis employees by the Union.The most crucial General Counsel witness with respect toevidence of animosity and unlawful motivation is MacLeman
who was contradicted by Prisco. Respondent argues that
MacLeman should be discredited because she was biased
against Respondent as a result of the nature of her employ-
ment termination. MacLeman was not fired nor was she
forced to resign. She quit voluntarily because she perceived
that Prisco did not redress her complaint that she was com-
pelled to perform extra work, i.e., the duties of her imme-
diate supervisor, Richard (Rick) Le Claire, because of Le
Claire's alleged negligence. Instead, she asserted that Prisco
merely asked her to ``get along'' with Le Claire. She denied
being angered; rather, she testified she became tired as a re-
sult of her doing two jobs. She testified that her decision to
quit did not distress her because it turned out to be ``the best
career decision'' she ever made. There is no evidence that
she has suffered economically or otherwise as a result of her
resignation.I find that the circumstances of MacLeman's resignationare not such as to support an inference that she has retained
any lasting hostility toward Respondent as to motivate per-
jured testimony. She testified that it turned out to her career
advantage. Furthermore, her demeanor revealed no animosity
toward Respondent. She appeared to be a restrained, indiffer-
ent but cooperative witness on direct and in cross-examina-
tion. Her evasiveness in cross-examination as to conversa-
tions regarding Gill's temporary status suggests some favor-
itism toward Gill's case, but the fact that she admitted the
temporary nature of Gill's position constituted a very damag-
ing blow to much of Gill's own testimony as well as to
Ricci's and to the General Counsel's theory. Furthermore,
there were other areas where she was inconsistent with Gill
as to conversations with respect to promised jobs she offered
to Gill and as to conversations concerning the Union. The in-
consistencies were not to the advantage of the General Coun-
sel's position.Based upon the nature of her testimony as noted above,and her overall restrained spontaneity, certitude, and persua-
sive conviction, I find her to be a credible witness. As I did
with respect to Gill's testimony except where noted other-
wise, I defer to MacLeman's credibility and accuracy where
it conflicts with Prisco, who I find to be a far more inter-
ested but comparatively less certain and less convincing wit-
ness. The following findings are therefore based upon the
foregoing credibility resolutions.MacLeman had several conversations with Gill whereinGill spoke in support of union representation. According to
Gill but uncorroborated by MacLeman, during one of those
conversations, MacLeman responded that it did not matter to
Gill because she was a temporary employee. Despite Gill's
alleged protest that she should be considered a permanent
employee because she was a full-time employee, i.e., 32
hours a week, even at the early stage, i.e., May, MacLeman
insisted to Gill that she was merely a temporary employee
and that moreover, according to Mediplex policy, as such
Gill was not entitled to fringe benefits, including medical in-
surance.MacLeman testified, without contradiction and credibly,that Respondent Attorneys Roger Gilson and Susan Corcoran
held several group meetings with Respondent's supervisors,VerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00011Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
including her, wherein preelection supervisory conduct wasinstructed and she and other supervisors were instructed to
engage employees in ``one on one'' conversations to discuss
the Union and to report back to the identity of prounion em-
ployees. She did not testify that she was instructed to, nor
did in fact interrogate employees who failed to volunteer
their loyalties. MacLeman testified again without contradic-
tion, and therefore credibly, that she periodically reported
back to these attorneys the identity of prounion employees,
including Gill, whom she identified as a staunch prounion
employee whom she was unable ``to turn against the
Union.''The first conversation MacLeman had with Prisco regard-ing Gill's union activities occurred as they and other man-
agers looked out of the windows to observe the demonstra-
tion during the second march upon the facility. Prisco said
that he was upset with Gill and Steele who also marched and
wore prounion buttons. Prisco said he would not retaliate
against Steele but he said with, respect to Gill, that ``she has
some nerve'' being involved with the Union after only a
short period of employment and not being in a position to
``know'' management. Someone present informed Prisco that
Gill had also participated in the first demonstration.During an earlier conversation with MacLeman and LeClaire where they discussed the openly declared union sup-
porters, Prisco told them he had told Steele to consider ap-
plying for two forthcoming supervisory openings. During the
second union administration, Prisco said he had thought that
he had won Steele's vote by offering her a supervisor's job,
but now she could forget it.MacLeman had four or five other conversations withPrisco wherein her union activity was discussed. Sometimes
they were alone and sometimes Le Claire was present. In one
conversation possibly during the second of a union dem-
onstration, after referring to Steele's forfeiture of a super-
visory job, Prisco alluded to Gill, saying that as far as she
was concerned, if Respondent lost the election, she would be
terminated. During other preelection discussions concerning
Gill which was prompted by observation that Gill was a tem-
porary employee, Prisco told MacLeman that Gill would be
``history'' and would be terminated if the Union won the
election.MacLeman testified that she offered the other permanentjobs to Gill before Prisco told MacLeman of his conditional
intent to discharge Gill. Prisco testified that it was after the
second union march, with his knowledge and approval, and
he referenced it to specific events. Gill admitted that she was
offered one permanent job, and it came at the end of June
or beginning of July after both union marches. However, she
claims she turned it down because it entailed only 24 hours
which did not make her eligible for benefits. Because of
Gill's admissions, I credit Prisco as to the sequence of job
offers.At an unspecified date after the June union demonstration,most probably after June 24, Teeley and Prisco conducted a
meeting of employees. Gill's account of the meeting is
uncontradicted as Teeley did not testify, and Prisco merely
could not recall the incident. At the meeting, Gill stated that
contrary to her understanding, she had recently been in-
formed that she was a temporary employee. She asked
Teeley what that meant. Teeley had only recently assumed
authority over the Milford facility after the June 24 acquisi-tion and was making his managerial debut there. Prisco testi-fied it was a week after the acquisition. Teeley responded to
her that as far as he knew, it meant that temporary employ-
ment was limited to a 90-day period after which, if the em-
ployee was retained, benefits eligibility and permanent statuswas achieved. Gill stated that she accepted her job on the as-
sumption that she would receive the fringe benefits and not
for the pay alone. Teeley promised that he would have Prisco
check it out. It is not clear exactly just what Prisco was to
have checked out.At this point, the old Mediplex employee policy bookletgiven to Gill during orientation became relevant. Gill signed
a receipt acknowledging that she read the booklet. She testi-
fied, however, that she did not read it. On page 4 of that
booklet in bold print is the heading ``Employment status.''Under the heading are set forth six types of employment sta-
tus, i.e., full-time, part-time, regular, temporary, per diem
(i.e., as needed), exempt status, and nonexempt status. The
last two refer to overtime entitlement and are not relevant.
Full-time regular sets forth an employment status of at least
32 hours per week on an ongoing basis with benefits eligi-
bility after the ``introductory period.'' Part-time regular sta-
tus provides for less than 32 weekly hours with pro rata ben-
efit entitlement after the introductory period for employees
who work at 24 hours per week. Temporary status is as fol-
lows: ``Employment is expected to continue for 120 days or
less. Temporary employees are not eligible for benefits.''
Page 4 describes the introductory period as 90 days. If Gill's
recollection is accurate, Teeley may have been confusing her
question as to what constituted the introductory or probation
period.According to MacLeman, whom I credit, she discussedwith Gill twice the definition of temporary employment, i.e.,
whether it constituted a period of 90 or 120 days maximum.
MacLeman placed these conversations in May or June. The
first occasion, she testified, was the occasion of the offer of
a personal patient laundry job of only 28 hours. According
to Gill, this must have been after the second union march.
In these discussions, MacLeman reiterated to Gill her tem-
porary, nonbenefit eligibility status. On one of those occa-
sions, Gill herself had shown the employee booklet to
MacLeman and pointed out the 120-day period for temporary
employment. Gill did not explain to MacLeman her motiva-
tion in those conversations for inquiring about benefit eligi-
bility, i.e., health insurance, accrued sick leave, and holiday
pay. MacLeman had no recollection of any prior temporary
employee who had actually worked more than 120 days. But
neither was she informed of any Mediplex policy regarding
a mandatory termination of a temporary employee at 120
days even if the incumbent employee's leave extended be-
yond that period. She testified without contradiction that up
to the time of her resignation on September 8, 1994, no one
employee filled in for Ricci and that those hours ``were not
filled in any other way.''Gill testified without contradiction that she encounteredand confronted Prisco several times thereafter regarding the
status of her benefits eligibility. Each time, Prisco admittedly
put her off by claiming that he was still checking. Prisco ad-
mitted that of two such confrontations, one occurred on
about July 15 and one on July 26. Despite his claim that he
considered her a temporary employee and thus manifestly not
eligible for any benefits, in cross-examination, he tried to ex-VerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00012Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 293MEDIPLEX OF CONNECTICUT, INC.2Prisco did not contradict Gill's testimony that on July 26, as Gillwas about to leave at the end of her shift, it was Prisco himself who
intercepted her to remind her that he was checking the question of
her benefits eligibility.3Prisco did not modify or correct a form memorandum Gill re-ceived, as did other unit employees, wherein she was notified on
July 7 of a 75-cent raise and another raise of ``up to 5 percent in-
crease on your anniversary date.'' The above-described deception or
simple inadvertence might account for the failure to delete that print-
ed language. Yet the memorandum was personalized by a hand-
written notation addressed to ``Kathy'' referencing a bonus rate for
weekend work. That notation suggests personal attention to the
memorandum and counters the suggestion of inadvertence.plain why he simply did not tell her that when she asked himthen, as indeed he could have easily told her during the ear-
lier meeting with Teeley when he had been asked to check
into it. On July 15, he claimed he was too busy to respond
to her in a hallway confrontation because of an ongoing state
inspection. On July 26, Prisco testified that Gill explained
that her husband was in the hospital and she said that she
needed to know if she was eligible for medical benefits.2This time, according to Prisco, he did not want to tell her
she held a temporary status and was ineligible for benefits
because of the presence of other employees and he was ``not
ready'' to discuss it with her despite the fact that he already
had determined to end her employment almost immediately
after the election, an elapse of somewhat more but approxi-
mately close to the 120-day temporary status. He explained
that he assumed that her husband had maintained his own
medical coverage because Gill had asked about her coverage.
Thus he disregarded the obvious implication of urgency in
her question. When asked why he had not simply summoned
her to his office at some earlier occasion to inform her that
she was a temporary employee of limited 120-day tenure and
not eligible for benefits, he lamely and in sheepish demeanor
answered that he ``probably'' was too busy. These disingen-
uous, strained nonexplanations verge upon the absurd. If
nothing else, this phase of Prisco's testimony alone reveals
him to be a witness of little credible worth. The inherent im-
probability of his testimony was further degraded by a total
lack of candid spontaneity and conviction. The witness lit-
erally flushed in abashment when asked why, in terms of
basic human sensitivity, he did not notify Gill of her status
in advance of her actual date of termination on August 3; he
grandly proclaimed that his managerial technique was to
never give an intended dischargee advance notice of termi-
nation. Presumably, his perception is that employees who are
notified in advance of termination will be oblivious to the
possibilities of future job references and will burn their
bridges by inadequate work performance thereafter. Just how
much inadequacy Gill might have evidenced in less than 3
days is not explained. Prisco claims that had he told Gill that
she was ineligible for benefits that she might become ``sus-
picious'' of her impending doom.3This testimony, I find toconstitute an unintended admission that Prisco was well
aware that Gill was working with the understanding that ei-
ther she was a permanent employee or at least temporary em-
ployee of indefinite tenure with reasonably probable pros-
pects for permanent status.Prisco's ``explanation'' raises much perplexity if credenceis given to his testimony that Gill had been hired as a tem-
porary employee with a fixed tenure of 120 days. If that hadbeen the situation, he simply had to remind her of her status.Yet he dilly dallied and evaded her up to the time of the
very election itself and testified in terms of ``notifying'' Gill,
not ``reminding'' her, of her status. Regardless of Mac-
Leman's statements to Gill, the latter clearly refused to ac-
cept the fact that she was not a permanent employee eligible
for benefits based upon her full-time status. This is evi-
denced by her pressing the issue with Teeley and Prisco.Thus Prisco gave no convincing explanation as to whyGill's misconception, if that's what it is, was not corrected
much earlier. Pragmatic managerial deception falls far short
of a satisfactory response.MacLeman testified that after the meeting with employeesat which Gill raised the questions of her benefits eligibility,
MacLeman privately met with Prisco and asked him about
Gill's benefits eligibility. Prisco responded by telling her to
``let it sit for a whole.'' The inference to be drawn from this
response was not that Prisco was checking anything out but
rather that Gill's benefit eligibility, i.e., her future employ-
ment status, was as yet unsettled. Arguably, the settling fac-
tor would be the election result.MacLeman prepared advance laundry department workschedules for the 6 workweeks from July 25 through Septem-
ber 3. Included in those arrangements was Gill. These sched-
ules are routinely prepared 1 month in advance. Clearly,
MacLeman did not anticipate an abrupt termination of Gill's
employment status at 120 days, regardless of its temporary
nature. MacLeman considered Gill to be a good worker and
reported this evaluation to Prisco. Clearly, he accepted it be-
cause if he is to be believed, he had concurred in the offers
of permanent jobs to Gill.Gill testified that she was not scheduled to work on July27, however, she appeared at the Milford facility to help dis-
tribute to employees the ``vote yes'' petition signed by 89
employees. Gill testified that her next scheduled workday
was August 3. The general work schedule assigned her to
shifts on July 26, 27, 30, 31, and next on August 3. The dis-
crepancy is not explained. On July 28, she voted but was
challenged by Respondent as a temporary employee. On Au-
gust 3, Gill telephoned the facility to notify it that she could
not report to work because of an ear infection. MacLeman
telephoned her, pursuant to instructions from Prisco, to tell
Gill that she was terminated because her 120-day tenure as
a temporary employee ``was up.'' Prisco told MacLeman that
they needed ``to take care of the issue.''Prisco testified that his personal policy as an administratorat other facilities, prior to assuming duties at Milford, was
not to hire temporary employees.Priscilla Van Heinengen, Respondent's director of humanresources eastern division under both Sun and Mediplex, vis-
ited the Milford facility during this period for 2 or 3 days
a week. On a date which Prisco fixed as mid-July, but which
Van Heinengen does not specify, she visited the facility and
had business in the payroll office of Linda Drayer relating
to Drayer's orientation regarding implementation of Sun ben-
efits. She testified that Prisco entered and, in the presence of
Le Claire and MacLeman, asked her whether the 120-day
temporary employee status was enforced under Mediplex.
She testified that she answered that it had been routinely en-
forced at all facilities if there was ``no other assignment for
the employee to go to.'' She further testified that she is not
normally involved in those decisions and it is within the dis-VerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00013Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4This is strikingly inconsistent with Respondent's conduct towardchallenged voter Linda Wilson, whom Respondent delayed discharg-
ing for patient abuse until Wilson returned from medical leave of ex-
cessive duration. See discussion below.cretion of the local administrator to decide whether to retaina temporary employee ``or to conclude [the employment] at
the end of the assignment.'' She testified that it was within
the policy and permissible practice of Mediplex to retain a
temporary employee for at least another 30 days if the in-
cumbent, which was replaced, had not yet returned to duty
and that sometimes the temporary employee was put into anyavailable open permanent position. Van Heinengen testified
that if there is no permanent position open ``and no need to
retain them on a temporary status, they'd be let go.''In cross-examination, Van Heinengen testified that she toldPrisco it was within his discretion to continue to retain Gill
as a temporary employee and to extend the 120-day period
if he wanted to do so. She again conceded that the extension
of the 120-day period is discretionary, particularly if the in-
cumbent has not returned and if the workload requires it. She
had no recollection that Prisco talked about the workload,
nor whether Prisco had mentioned when Ricci's return was
expected, nor whether or not he referred to her union activ-
ity. Prisco testified that he had a conversation with Van
Heinengen about Gill in mid-July because Gill was ap-
proaching 120 days of employment and he needed to decide
whether to offer Gill permanent employment. He testified
that he also discussed with Van Heinengen in the presence
of Le Claire and MacLeman, that because a decline in pa-
tient census at that time from 120 to 90 beds and the creation
of a personal laundry aide took up ``a lot of slack,'' there
was a lack of need for temporary employees in the laundry
and he had decided to terminate Gill. He placed this meeting
on July 21, the Friday before the election. Le Claire did not
testify. MacLeman was not called upon to corroborate Prisco,
and nowhere in her testimony is there any reference to work-
load in communications she had with Prisco regarding Gill's
status. As noted, Van Heinengen was unable to corroborate
Prisco regarding workload in reference to Gill's retention.
Moreover, she testified to only one Gill oriented discussion
with Prisco.At that point in Prisco's testimony, his already none-too-convincing demeanor and lack of forceful narration plunged
to an even lower level. In a descendingly quiet tone of voice,
marked by palpable nervousness, hesitancy, and lacking as-
surance or any semblance of self-confidence, he then shifted
the emphasis as to who made the discharge decision. Now
Prisco testified that at the July 21 meeting, Gill's discharge
was jointly made by himself, Van Heinengen, Le Claire, and
MacLeman; i.e., ``we basically determined that her services
weren't going to be needed any longer, and it was basically
figuring out which would be the best date by which to termi-
nate her employment.'' He testified it was he who raised the
issue of the release date to which Le Claire and MacLeman
``didn't have a problem on what day it occurred.'' He subse-
quently executed the ``pink slip'' form for Gill's termination.
Normally, that was not his responsibility but he did so be-
cause he considered Gill's discharge to be a ``hot potato,''
i.e., the discharge of a union activist immediately after the
election. Prisco explained that he did not want to discharge
Gill before the election because he still had 120 days in
which to act and he didn't want to terminate her employment
on election day. He explained that he was afraid of being ac-
cused of an unfair labor practice, but he was unable to ex-
plain why he thought he would have been less vulnerable to
such charge after the election. Prisco instructed MacLemanto notify Gill of her discharge by telephone after the electionbecause he was aware she was on sick leave for an unknown
length of time and saw no reason to wait for her return. Gill
was absent with an ear infection and not a prolonged disabil-
ity.4Van Heinengen does not corroborate Prisco as to the sub-stance of the July 21 meeting, nor that there ever was such
a meeting, nor that he ever discussed workloads or the termi-
nation discussion with her. I have already noted MacLeman's
credited testimony with respect to Prisco's periodically ex-
pressed intentions to terminate Gill if the vote was favorable
to the Union, which Prisco denied in the same sheepish de-meanor. According to her credited testimony, she did not
participate in any such joint discussion as Prisco described
as having occurred on July 21. She rather was informed by
Prisco of his decision to discharge Gill. When she telephoned
Gill, she was silent as to workload and gave Gill the sole
reason for her discharge as the elapse of 120 days of tem-
porary employment.When asked about other layoffs after the election, Priscoflustered and said he could recall none unless he checked her
records. Then he testified that four or five employees were
fired or laid off. He could name only three persons, however,
i.e., Gill, Melissa MacLeod, who was discharged for cause,
and Chris, the respiration therapist who was laid off and
transferred to another respondent facility because of ``down-
sizing'' in the respiratory therapy department.Respondent's argument, that it was partially motivated bya downturn in a patient census, clashes with its preelection
propaganda. In the videotape, Teeley glowingly described
Respondent as a growing enterprise wherein downsizing was
not to occur. Prisco himself described how employment had
been augmented. The evidence fails to reveal any other sig-
nificant downsizing because of depressed patient census.Respondent adduced evidence as to the nontermination ofother known employee union activists, particularly Steele
who ultimately became a supervisor. As we have seen, how-
ever, Prisco had been particularly outraged because Gill, a
relatively new employee in some kind of temporary status,
either short- or long-term, had the audacity to join in the
forefront of the union assault. Contrarily, Gill had been of-
fered permanent jobs of fewer hours, jobs unacceptable to
her desired shift times or jobs involving unacceptable job
functions by MacLeman without veto by Prisco. Prisco's
prior awareness of those offers via Le Claire rests, however,
upon Prisco's own testimony and his own credibility which
I find profoundly lacking.A review of Respondent's bed census figures from April1, 1994, through September 30, 1994, shows that it had
reached the 110 or more status from April 1 to June 13 and
thereafter remained only a little over 100 to June 21. There-
after, the figure dropped rapidly to the low or mid-90s until
July 1 where it remained at or near 100 until July 8. There-
after, the census varied from the mid to low 90s. On July
26, it had risen to 99 and proceeded upward to 102 on July
28. In August, the census varied up and down from mid-90sVerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00014Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 295MEDIPLEX OF CONNECTICUT, INC.to 101. September saw a gradual rise from generally high90s to well over 100 for the last 10 days.At no time was Gill ever warned that the laundry work-load had decreased to the point that her status was ever in
jeopardy. MacLeman made no reference to it when she of-
fered Gill two permanent jobs and discussed another perma-
nent opening with her. Surely MacLeman would have
warned Gill about such jeopardy on those occasions if it
were a real threat. In fact, there is no credible evidence that
Prisco ever discussed the decreased laundry workload in rela-tion to Gill, with MacLeman or anyone else. MacLeman did
not tell Gill that it had any connection to her termination.
Prisco's generally disingenuous testimony suggests that pa-
tient census was merely a thrown-in subsequent explanation
to bolster the defense to an expected unfair labor practice
charge.I conclude that Gill was hired technically as a temporarysubstitute for Ricci for an extended indefinite period of time.
I conclude that there is no credible basis to find that the con-
dition for her status change had ever occurred, i.e., the return
of Ricci or the drastic reduction in her workload. I find that
it was Respondent's, i.e., MacLeman's and Le Claire's inten-
tion to offer Gill any permanent positions opening that might
occur during this extended indefinite temporary employment,
most probably unknown to Prisco. I find that there was no
immediate economic or policy threat to the end of Gill's em-
ployment known or expressed by Le Claire or MacLeman at
the time of those job offers unrelated to Gill's union activity.Based upon the foregoing findings and conclusions, I fur-ther find that the General Counsel has adduced sufficient evi-
dence to support a strong inference that the termination of
Gill after the election was motivated in part, if not in whole,
because of her leading advocacy of the Union, which Prisco
viewed as the impudence of a newly hired employee which
particularly galled him. Thus the General Counsel has satis-
fied this burden of proof imposed by Wright Line, 251NLRB 1083 (1980). I further find that the Respondent has
failed to meet the shifting burden under that decision to dem-
onstrate that Gill would have been terminated on August 3,
1994, even in the absence of her union activity. Accordingly,
I find that Respondent violated Section 8(a)(1) and (3) as al-
leged in the complaint.IV. THEREPRESENTATIONCASEISSUES
, CASE34
±RC±1258A. The ObjectionsThe August 4, 1994 objections to conduct affecting the re-sults of the election filed by Respondent consisted of nine
specific objections. Four of those objections, 5, 6, 7, and 9,
were withdrawn by the Respondent with the approval of the
Regional Director. No evidence was submitted by Respond-
ent in support of Objection 8. The first objection alleges that
moments before the polls opened, Union Vice President
David Pickus physically assaulted Respondent's counsel,
Roger P. Gilson Jr., i.e., shoved him up against the wall of
a corridor leading to the voting room, in view of ``many eli-
gible voters.'' The second objection alleges ``electioneering''
near the polling area and directed communications to assem-
bled voters in violation of Peerless Plywood, Inc., 107NLRB 427 (1953). This second objection actually has its
genesis in the same preelection episode as Objection 1 and
allegedly preceded the assault, i.e., the shouted words ofUnion Agent Ferrara regarding a ``victory party'' to employ-ees in the lobby or corridor leading to the voting room.
Gilson's admonishment to Ferrara and her retort to him pre-
cipitated the alleged assault by Pickus who then intervened.Objection 3 alleges the failure of the Board agent to prop-erly instruct voters as to how to cast ballots which resulted
in three challenged ballots with extraneous markings. The
fourth objection alleges that the Board agent improperly uti-
lized a ``tethered pencil with a worn out erasure'' which, in
turn, ``gave voters the impression they could correct a
`spoiled ballot' by erasure, but did not give them the effec-
tive means for doing so.'' The objection alleges this failure
as the cause of a challenge to a ballot having a ``smudged
erasure in the yes box and large and dark `x' in the no box.''1. The preelection confrontationsThe voting on July 28 for the day-shift unit employeescommenced at 6 a.m. The representatives of the parties and
their observers arrived earlier to inspect the voting area, i.e.,
the dining room, and to consult with the Board agent. Access
to the dining room was reached by a corridor which con-
nected it to the front lobby of the facility at which is located
a small reception desk. The Board agent and employer rep-
resentatives, including Teeley and Attorney Gilson, arrived
first. The latter arrived at 5 a.m. By about 5:45 a.m., theunion party had all arrived and congregated outside the facil-
ity. Some had arrived earlier than others and awaited Union
Vice President Pickus. The union party consisted of Pickus,
organizer Ferrara, and several unit employees. Among the
employees in the union group were Ellen Musante, the cen-
tral supply coordinator (a unit employee) and day voting ses-
sion observer; Judith Saja, a dietary aide, union activist, and
afternoon voting session observer; Tawana Dixon, a nurses
aide and employee union activist; Pamela Cobb, a dietary
aide and member of the union organizing committee; Ellen
De Nicolo, a dietary aide; and a kitchen employee identified
as ``Jim.''The union group was greeted by Teeley and Gilson whoinformed them that they must enter at the side door rather
than front door through which the general pubic enters and
through which the Respondent's observers had entered.
Pickus took umbrage at what he considered to be churlish
and provocative conduct and goading demeanor of Gilson
who insisted upon what Pickus considered to be ``second
class'' mode of entry. Words were briefly exchanged. An at-
tempt was made by Teeley to summon the Board agent, but
inasmuch as the election was minutes away, Pickus cir-
cumvented Gilson and led his group through the front door
and into the lobby.As to the alleged assault and related conduct, the testi-mony of union witness Pickus, Cobb, Dixon, and Saja con-
tradict the testimony of Respondent witness Gilson, Musante,
Prisco, who had only limited observation of the corridor
from the dining room area, and Terry Johnansen, an assistant
occupational therapist and unit employee, who, all union em-
ployees' witnesses swear, was not observably present in the
area. Ferrara did not testify. According to Pickus, she had
left the country prior to the trial. There is no indication that
she had either been subpoenaed or requested to delay her de-
parture nor that there had been any effort to try to obtain her
deposition. Not only do each party's witnesses contradict theVerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00015Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
other's witnesses, they are mutually inconsistent. Particularlyinconsistent are the union witnesses as to their own location
and related positions of other members of the union entou-
rage as it was led across the lobby and into the corridor
shortly before 6 a.m. on July 28. Union witnesses deny the
presence of any other persons or employees, i.e., eligible vot-
ers in the lobby, as they proceeded. Gilson's testimony that
other employees were present was conclusionary, speculative,
and based on assumption that persons he claimed were there,
were employees. Despite the fact that Johnansen testified
shortly thereafter, Gilson was not called upon to retroactively
identify him by sight as one of those persons.Gilson testified that he followed the union group into thelobby, having sent Teeley ahead to alert the Board agent. He
testified that Ferrara was 10 feet ahead and to his left at a
point in the lobby where they were about to enter the 40-
foot-long corridor leading to the dining room, when at that
moment Ferrara waved to unidentified persons he assumed
were employees and, in a voice loud enough to be heard
across the relatively small lobby, said words ``to the effect''
of ``Hey, Hey, we'll see you at the victory party tonight.''Johnansen testified that he heard Ferrara ``jubilantly yell''across the lobby to someone: ``We'll see you at the celebra-
tion party later'' when the episode unfolded as the group had
just passed him in the lobby at the reception desk to the im-
mediate side of the entrance. Then he testified that the group
was ``just entering'' the corridor 10 to 15 feet from his posi-
tion in the lobby. He further testified that he was closer to
Ferrara who was to his right whereas Gilson was to his left.
He placed Gilson 5 to 6 feet from Ferrara. Accordingly,
since they had just passed him in the lobby, that would have
placed Ferrara to Gilson's right, not to his left as Gilson tes-
tified. In cross-examination, he shifted his position from
being in the lobby initially to a point in the corridor where
he now claimed that he remained until the incident occurred
at a point immediately after the group had walked past him
at a very close, observable location.Inconsistent with Gilson was Musante, the union observerwho testified on behalf of Respondent. According to her,
Ferrara made the invitation to a victory party not to any em-
ployee but rather to Gilson himself. She placed herself at the
lead with one or two other employee group members, ahead
of the group as it was entering the corridor and ahead of Gil-
son and Ferrara who were still in the lobby. She first testi-
fied that there were no employees at all in the corridor. Then
upon a leading question by Respondent counsel, she agreed
that she did not ``recall'' seeing any employee there. I credit
her first answer as more candid and more accurate. She was
unable to corroborate Gilson that there were any unit em-
ployees in the lobby. Neither could Johnansen, except that he
thought perhaps there was one maintenance employee further
into the corridor. Cobb, Dixon, and Saja insist that there
were no other persons in the lobby or in the hall. None of
them heard the victory party comment.Prisco was at the main dining room door 40 feet away andheard very little, but he could not identify any employees in
the corridor except Dixon and Musante. He placed Ferrara as
a little ahead of Gilson to his right, about 5 to 6 feet away
from him.Gilson testified that when he heard the victory party re-mark, he turned to Ferrara and, with uplifted finger, he ad-
monished her that there would be no campaigning to whichshe responded with a shout. The union employee witnessesdescribed him as wagging his finger literally in her face as
they stood in close proximity when they looked in response
to Ferrara's shout. Gilson, Johnansen, and Musante testified
that Ferrara shouted, ``FÐ you,'' which caused Gilson to ad-
monish her as to her language. Pickus, Saja, Cobb, and
Dixon testified that Ferrara shouted: ``Get your fÐÐg finger
out of my face.''Immediately, Pickus intervened, probably from a point be-tween Musante and others at the lead and Ferrara and Gilson
behind him, and still others behind Ferrara and Gilson. Ac-
cording to the union witness, Pickus, hands stiffly at his side,
inserted himself between Gilson and Ferrara who were
inches apart, at which point, without coming in touch at all
with Gilson, told him not to mistreat his people. According
to them, Gilson taunted Pickus with such comments as ``Go
head, hit me, hit me'' (Saja); ``Are you going to hit me?''
(Cobb); ``You want to assault me; go ahead hit me''
(Dixon); and ``what do you want to do hit me. You want to
hit me?'' (Pickus). According to them, Pickus quickly ex-
tracted himself with softly spoken words declining the invita-
tion from this admittedly momentary confrontation, and the
party moved toward the voting area. The incident caused no
election delays.Prisco described Gilson's conduct and demeanor that en-tire morning as one of constant goading and grinning provo-
cation all throughout the outside incident up to and through
the confrontation. Dixon, however, insisted that Gilson was
unsmiling, grim, red-faced, and enraged.Respondent witnesses portrayed Pickus' reaction dras-tically different. According to them, Pickus intervened by
rushing between the two people and, with arms outstretched,
shoved Gilson momentarily against the side wall. According
to Gilson, he very coolly told Pickus ``go ahead assault me
and I'll file objections'' at the moment he was supposedly
``jockeying'' himself and bracing his position to prevent fall-
ing. He characterized Pickus as flushed and enraged but that
Pickus immediately stepped back. They glared at each other
for a few moments and walked on. Neither Prisco nor
Musante heard what Gilson and Pickus said to each other de-
spite Musante's estimate that she was only 5 feet away.
Musante appeared to take the whole incident in within a mo-
mentary glance as she quickly continued walking on. She ex-
plained that she was embarrassed by the unprofessional be-
havior, although she admitted not hearing the words that may
have provoked it.Johnansen testified that Pickus shoved Gilson against thewall while telling him, ``don't be pointing [your] finger in
my people's face.'' It is unlikely that Pickus would have re-
acted so heatedly and made such spontaneous accusations if
Gilson's description of his restrained admonishment of Fer-
rara and gentle finger movement is to be believed. Clearly,
the union witnesses' description of the aggressive finger
pointing proximity is more credible and provided the catalyst
to Pickus' sudden intervention. It further explains the
enragement Gilson perceived in Pickus' demeanor.Credibility resolution is hampered by the general bias ofall witnesses as well as a wealth of mutual and external in-
consistencies, only some of which are noted above. All union
witnesses were staunch union activists. Johnansen's emo-
tional bias against the Union was revealed not only by his
palpable physical demeanor and tone of voice but by his ownVerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00016Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 297MEDIPLEX OF CONNECTICUT, INC.admissions, particularly as to his perceived insensitivity ofthe Union in relation to his sister's death during the cam-
paign. Musante followed the lead of Respondent counsel's
questions. She tended to downplay the aggression in the face
finger wagging of Gilson as ``might have pointed a little''
but not close to the face. She first testified that she saw the
pushing. Then she testified that ``I think he pushed him,
yes'' because he was already against the wall when she
turned. In cross-examination, she testified that it looked likehe had been pushed, i.e., Pickus' arms were outstretched
against Gilson, holding him back. On direct examination, she
was a very quiet, reticent witness. In cross-examination, she
was unusually tense and rigid. She invariably referred to Gil-
son during her testimony by his first name. Musante, by her
overall demeanor, was a witness who was favorably disposed
to Respondent. Pickus and Gilson are manifestly interested in
the outcome of the proceeding. Gilson affected a diffident
and, at most times, unemotional demeanor. Pickus was grim,
tense, and could not help but glare at all Respondent's rep-
resentatives and most particularly Gilson.Credibility resolution of these inconsistent and biased wit-nesses is no easy task. I am convinced that witnesses of both
sides exaggerated or mitigated what did happen to the benefit
of their respective sides. The objecting party has the burden
of proof. Because of the inconsistencies in the testimony of
Gilson, Johnansen, and Musante, I cannot find sufficient con-
vincing, credible evidence that Ferrara engaged in any cam-
paigning during this episode. I believe the very positive and
assured testimony of Cobb, Dixon, and Saja that there were
no other observable eligible voters in the lobby or in the cor-
ridor to whom she addressed a victory party remark. I am
convinced it would not have been to Johnansen who had al-
ready become outspokenly anti-union long before the elec-
tion, if indeed Johnansen was present at all lurking in some
unobservable position. Johnansen did not identify himself or
anyone else as the recipient of the invitation. I conclude that
Johnansen probably was present because he would not have
otherwise testified to the finger-in-the-face accusation of
Pickus which was absent from Musante's testimony and in-
consistent with Gilson's account, i.e., ``no one talks to my
people that way.'' I believe that Pickus, having become agi-
tated by the entrance episode and believing Gilson to be pro-
vocative, did become enraged by Gilson's finger-in-the-face
conduct toward Ferrara. I conclude that he did insert himself
between Gilson and Ferrara who were so close together that
some bodily contact must have been made by Pickus. I find
that it is most improbable that he would, under these cir-
cumstances, have waddled gently between them in an arms
stiffly downward, penguin-like movement. I find that Pickus
did somehow physically touch and maneuver Gilson against
the wall with arms extended. I believe that Gilson exagger-
ated the force and vigor of that maneuver. I credit Musante
and Johnansen that it was described by them to a few other
eligible voters shortly thereafter as a push and shove inci-
dent. I conclude that the incident was fleeting and momen-
tary in duration and that nothing about it could be construed
as a threat to the safety or well-being of either Gilson, his
client, his client's property, or to any eligible voter. Gilson
did not bother to file a police report nor to take another
course of legal action. It constituted an embarrassment for
the Union as Musante considered it. It was at best an over-
reaction to the perceived incivility of Respondent's counselto Ferrara who, in turn, in part prompted it by her own vul-garity. Such conduct falls far short of that evaluated by the
Board in cases involving direct threats to employees of phys-
ical assault and even death. Picma Industries, 296 NLRB498 (1989); Westward Horizons Hotel, 270 NLRB 802(1984); Bristol Textile Co., 277 NLRB 1637 (1986); Baja'sPlace, Inc., 268 NLRB 868 (1984); Smithers Tire, 308NLRB 72 (1992); Sheraton Inn Airport, 596 F.2d 1280 (5thCir. 1979); and John M. Horn Lumber Co. v. NLRB, 859F.2d 1242 (6th Cir. 1982).Precedent involving union agent misconduct toward theemployer's agent cited by Respondent are distinguishable. In
Kennicut Bros. Co., 284 NLRB 1125 (1987), union agentsengaged in aggravated threats and a brutal assault upon the
employer's president in front of 15 employees.In Phillips Chrysler Plymouth, 304 NLRB 16 (1991),which involved a small unit of 10 employees, 2 union agents
``repeatedly and belligerently'' refused to cease an ``unwar-
ranted trespass'' into the employer's shop area even after po-
lice officers were summoned. The Board found therein as the
vitiating aspect the message which was sent to employees by
such conduct, i.e., that the employer was ``powerless to pro-
tect its own legal rights in a confrontation with the Union.''The Phillips Chrysler Plymouth case was later distin-guished by the Board with respect to facts before it in Sta-tion Operators, 307 NLRB 263 (1992), which failed to es-tablish that union agents' three separate verbal confrontations
2 weeks before the election constituted a direct challenge to
the employer's property rights in a manner that would tend
to interfere with employees ``free choice in the election''
under the standards it had set forth in Baja's Place, supra.In the Baja case, the Board sustained an objection to theelection wherein a union agent, 3 days before the election,
sent an obscene letter to an employee who he perceived was
the cause of the discharge of an employee organizer. The
union agent, however, also had threatened to ``get'' that em-
ployee and to ``get'' his job. The Board observed that the
employee was a professional bartender and the union agent
had influence with respect to a significant number of em-
ployees in the industry. The Board stated:In addition, the hearing officer erred in applying thethird-party standard of whether the conduct created a
general atmosphere of fear and confusion. Because thethreats in issue were made by an official of the Peti-
tioner, rather than by a rank-and-file employee, theproper test is whether the conduct reasonably tends to
interfere with the employees' free and uncoerced choice
in the election.The Board thereafter again distinguished the PhillipsChrysler-Plymouth case in Edward J. De Bartolo Corp., 313NLRB 382 (1993). In that case, the union agent entered onto
the employer's premises on election day to talk to employees
in an area open to the public and refused the employer's re-
quest to cease talking. He was not asked to leave nor were
the police summoned. The Board held that there was no
``suggestion, as there was in Phillips, that the Employer waspowerless to protect his property rights, because the Em-
ployer never asserted its property rights in the first place.
There never was any battle, on this particular front, for the
Employer to lose.''VerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00017Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
I find nothing in Pickus' conduct on July 28 to constituteany threat to Respondent's property rights. Nor do I find that
it constituted conduct that would reasonably tend to interfere
with the employees' free and uncoerced choice in the elec-
tion. The incident at most would tend to embarrass employ-
ees who might tend to vote for the Union, but it could not
reasonably tend to coerce any employees into voting for it.With respect to Objection 2, I have found as a matter offact that Ferrara did not campaign nor improperly commu-
nicate with employees at the polling site. Even if Respond-ent's witnesses are credited and she did make the victory
party remark, it did not constitute a speech to massed assem-
bly of employees within 24 hours of the election as pro-
scribed by Peerless Plywood Co., 107 NLRB 427 (1953), ascited by Respondent. Nor would I consider it to be the type
of sustained conversation with waiting prospective voters
prohibited by Mitchem, Inc., 170 NLRB 362 (1968). If it hadoccurred, it would have fallen within the de minimis excep-
tion therein. See also Dayton Hudson Department Store v.NLRB, 987 F.2d 359 (6th Cir. 1993).In view of the foregoing conclusions, I find that Objec-tions 1 and 2 are without merit.2. Board agent misconductObjection 3 alleges that the Board agent ``failed to providevoters with instructions on how to properly cast ballots,''
which ``resulted in three challenged ballots with extraneous
markings.'' Two ballots contained the ``F'' word obscenity
along with entries which the Union now concedes in its brief
constitutes a clear intent to vote no, and thus the Union with-
draws its challenges to them. One ballot also challenged by
the Union had markings in both boxes. Respondent argues
that the yes box appears to constitute an erasure while the
no box has a bolder marking.The Respondent's sole evidence that the Board agentfailed to give adequate voting instructions rests upon the tes-
timony of Musante. The totality of her testimony is that she
did not hear the agent say anything about spoiled ballots.
Such evidence is totally inadequate. It is uncorroborated,
cryptic, generalized, and given without certitude and convic-
tion. She did not even explain whether or not the Board
agent gave any other instructions or made any statements or
whether, if he did, she was listening to what he said. Further-
more, as is now conceded by the Union, the extraneous ob-
scenity did nothing but enhance the obvious intent of the
voter. I find no merit to Objection 3.With respect to Objection 4 regarding the worn out eraseron the pencil provided for voting, Musante could not even
recall with certainty that one was provided. She thought there
was one but was uncertain whether it had an eraser or not.
Although the parties stipulated into evidence the pencil used
for the election, it is unknown at what point the eraser was
worn down and thus when and if its defect was brought to
the Board agent's attention. In any event, the total impact of
the allegedly defective pencil appears to be limited to one
ballot. It would thus be perverse to rerun an entire election
of over 150 voters because 1 voter made a sloppy effort to
erase his initial marking, when it is not even known whether
that voter may have worn down the eraser. Accordingly, I
find Objection 4 to be without merit.B. The Challenged BallotsThe Regional Director's report on challenged ballots andobjections describes the service and maintenance unit that the
parties stipulated to, and the Regional Director approved:All full-time and regular part-time service, maintenanceand clerical employees, including certified nurses assist-
ants, occupational therapy aides, ward clerks, dietary
aides, cooks, head cooks, housekeeping aides, laundry
aides, assistant maintenance supervisor, recreation aides,
physical therapy aides, central supply clerk, billing, col-
lections and accounts receivable clerks and medical
records clerks employed by the Employer at its 245 Or-
ange Avenue, Milford, Connecticut facility; but exclud-ing receptionists, payroll/accounts payable clerks, com-puter operators, data entry clerks, admissions clerks, li-
censed practical nurses, registered dietetic technicians,
rehabilitation therapy technicians, therapeutic recreationdirectors, certified technicians, physical therapy assist-ants, registered nurses, physicians, registered physical
therapists, dieticians, registered respiratory therapists,
certified respiratory therapy technicians, speech patholo-
gists, social workers, administrative assistants, market-
ing director, manager of case management, head
receptionist/secretary, executive chef, managerial em-
ployees, confidential employees, technical employeesand all guards, professional employees, and supervisorsas defined in the Act [emphasis added].1. Katherine GillThe Respondent contended that Gill was only a temporaryemployee about to be terminated on the day of the election.
I have found that Gill would not have been terminated had
it not been for her union activity. She could have otherwise
continued her employment as long as Ricci remained absent,on an extended indefinite technically ``temporary'' but full-
time status which was subject to conversion to permanent
status when a permanent position which she found acceptable
became open for her. I find that her status on the date of
election was, in effect, that of a regular full-time laundry
aide and, as such, she was an eligible voter whose ballot
should be opened and counted. Moreover, the unit descrip-
tion includes ``full time'' employees without qualification to
regularity or permanence of employment.2. Charlotte RicciAs noted above, Charlotte Ricci was on extended disabil-ity, i.e., workers' compensation leave on July 28, 1994. Ricci
has not resigned and has never been notified that she was
terminated. Respondent argues that when Gill was termi-
nated, Ricci's position was not filled and thus Ricci had no
expectation of recall. Even if Respondent were credited,
however, her position was not filled because of a transient
depression in patient census. In any event, the decision to not
fill Ricci's position, I have found, was part of an unlawfully
motivated plan to terminate Gill. Moreover, the Board has re-
cently held that employees on disability or medical leave are
presumed to be eligible to vote absent an affirmative show-
ing they have resigned or have been discharged. The Board,
for pragmatic reasons, now refuses to apply the reasonable
expectation of recall test for laid-off employees to sick orVerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00018Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 299MEDIPLEX OF CONNECTICUT, INC.disabled employees. Vanalco, Inc., 315 NLRB 618 (1994).Accordingly, I find the challenge to Ricci's ballot to be with-
out merit.3. Linda WilsonAccording to uncontradicted testimony, Wilson had beenaccused of patient related misconduct in April 1994. Human
Resources Director Van Heinengen and the prior adminis-
trator conducted an investigation and, based upon Wilson's
admissions, they decided to discharge her. On the day that
the discharge decision was made, Wilson was on medical
leave for a surgical procedure and was scheduled to returnthe following Monday. Wilson's return to duty was delayed
because of rehabilitation complications. She was not advised
of the termination decision until September 1994, at the time
she was medically released to return to work. Van Heinengen
concluded that it would be improper to notify Wilson of her
termination while still on disability leave which she expected
to be short-term. She then instructed her subordinate not to
notify Wilson until her disability ended. Wilson then commu-
nicated with Prisco to advise him of her medical release and
he then informed her she was discharged. Accordingly, she
never returned to work.Respondent argues that Wilson's disability absence de-layed the formality of a discharge notification and therefore
Wilson was no longer an employee with an expectation of
returning to work and thus was ineligible to vote, citing Ed-ward Waters College, 307 NLRB 1321 (1992). In that deci-sion, the hearing officer found that in the absence of affirma-
tive evidence of resignation or discharge, a presumption of
eligibility must be rebutted by evidence of expectation
whether the employee in that case continued to hold a
nonunit position as of the election date and thus was ineli-
gible to vote. The Board agreed with the hearing officer's
criteria application but disagreed with his evaluation of the
rebuttal evidence as to other reasonable expectation.The Union argues that the subsequent Vanalco case, supra,is dispositive of Wilson's eligibility, i.e., she was never for-
mally discharged and had never resigned and thus she was
an eligible voter.The Board in Vanalco appears to have invoked the eligi-bility presumption test for sick and disabled employees and
to find inapplicable to them the reasonable expectation of re-
turn to work test applicable to laid-off employees in order to
avoid the expanded litigation ``into states of mind or of fu-
ture prospects'' inherent in the later test. The evidence in this
case establishes an intent to discharge but not an actual dis-
charge of Wilson. Her status in Respondent's records as of
the date of the election was not that of a dischargee but rath-
er that of an employee on disability leave. Thus her name
was included in the so-called ``Excelsior'' list or voter eligi-bility list prepared by Respondent before the election, and no
indication of termination existed in her personnel file until
mid-September 1994.I conclude that Respondent's argument requires a reason-able expectancy of recall test which, according to the plain
language of Vanalco, is inapplicable. Accordingly, I find thatas of July 28, Wilson was not a discharged employee but
rather an employee on disability leave who was eligible to
vote in the election.4. Nancy SmithSmith's ballot was challenged by Respondent at the elec-tion. Later, the Respondent attempted to withdraw its chal-
lenge to her ballot, but the Union contended that she did not
meet the Board's criteria of a regular part-time employee.
The Regional Director, who was upheld by the Board on ap-
peal, refused to accept the withdrawal.On the date of the election, Smith was employed as a perdiem certified nursing assistant. In April 1994, she had trans-
ferred to that status from that of a regular full-time unit em-
ployee. The Union argues that Smith was not eligible to vote
because during the 3-1/2-month period preceding the elec-
tion, i.e., 15 weeks, she worked 31.75 hours or an average
of 2 hours per week. The Union cites Davison-Paxon, 185NLRB 21 (1970); Marquette Hospital, 218 NLRB 713(1975); and S.S. Joachin & Anne Residence
, 314 NLRB1191, 1193 (1994). The criteria applied by the Board in those
cases for eligibility of casual employees, however, is an aver-
age of 4 hours or more per week worked during the yearly
calendar quarter preceding the eligibility date. See also Bev-erly Manor Nursing Home, 310 NLRB 538 (1993).The eligibility date in this case is June 4, 1994. In the pe-riod from January through March, Smith was a full-time em-
ployee. From April 1 through pay period ending June 25,
i.e., the second calendar quarter, Smith averaged more than
4 weekly hours. There is no evidence upon which to base
a projection that Smith would have necessarily worked less
than those hours in the future, albeit there was a dip in her
hours worked in the period calculated by the Union. Accord-
ingly, I find that she was eligible to vote on July 28, 1994.5. and 6. Sheila Owen and Jennifer ChaseThe ballots of Owen and Chase were challenged by theUnion as professional or technical employees holding the
title of ``Therapeutic Recreation Directors'' (TRDs). The
TRD position is explicitly excluded in the unit description
stipulated to by the parties and approved by the Regional Di-
rector.In support of its challenges, the Union relies upon certaindocuments produced from the Respondent's records. The di-
rector of therapeutic recreation is Faye D. Golder. She was
Owen and Chase's supervisor and is clearly excluded from
the unit by stipulation. An ``Employment Requisition'' form
dated March 28, 1994, purports to be filled out and signed
by Golder in which Owen's job title is written in as ``TRD.''
Owen's personnel status form reflects an ``EEO Job Code''
as 02, i.e., ``professional.''With respect to Chase, her employment requisition formdated July 22, 1993, purportedly filled out by the director of
human resources, designates her job title as ``Recreation
Asst/TRD.'' Chase's personnel status form also reflects an
``EEO Job Code'' as an 02, i.e., ``professional.'' An em-
ployee evaluation form dated July 26, 1994, purportedly
filled in by Golder, has entered thereon for ``position title''
for Chase as ``TRD.''The only testimonial evidence proffered with respect to thejob status of Owen and Chase was that of Administrator
Prisco who was uncontradicted, but whom I find elsewhere
to be an unreliable witness. Respondent's position is that
Owen and Chase both were therapeutic recreation assistants
(TRAs). TRAs are not mentioned in the unit description.VerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00019Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5As I informed counsel for all parties on May 2, 1995, directlyor by message, the original ballot, G.C. Exh. 17, was not included
in the original exhibit file by the reporter, nor is it included in the
duplicate exhibit file. Inasmuch as its whereabouts is now unknown,
I have relied upon an electronically reproduced copy of the exhibit
made at the time of trial and my own recollection of the appearance
of the markings on the original exhibit.6If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, beadopted by the Board and all objections to them shall be deemed
waived for all purposes.Prisco testified that TRDs are subject to state imposed guide-lines inapplicable to TRAs; relating to experience and/or
education. Chase, however, had a bachelor of arts degree
when hired. According to Prisco, the TRA position requires
only a high school diploma. Prisco testified that Owen and
Chase were hired as TRAs and employed as such and are
paid at a rate of pay less than some bargaining unit positions.Prisco identified as records kept in the normal course ofbusiness by Respondent a new hire form dated July 26 for
Chase which set forth her title as ``Therapeutic Recreation
assistant,'' and a job description form for Chase which sets
forth her title as ``activity assistant/aide.'' Chase resigned her
position after the election. When employed, she and Owen
reported to the therapeutic recreation director, Golder.The only evidence as to the actual work situation and du-ties of Owen and Chase was testified to in very general
terms by Prisco. They both use the same facilities as unit
employees; they punch a timeclock; unlike Golder, they both
use the same dining room and parking lot facilities as do unit
employees and are eligible for the same benefits. They both
interact with the certified nursing assistants with respect to
transporting of employees. They interact with unit dietary
aides with respect to special food preparation for patients.
They interact with unit clerical employees and the nursing
staff on a regular basis as well as with the patients, as do
unit employees. Prisco did not explain the nature of this
interaction. It is thus unknown whether the interaction was
of a technical or professional nature or of a nature related
to unit employees.I conclude that Respondent's records which categorizeOwen and Chase as ``TRDs'' and ``professionals'' raise a
presumption that they hold that position and were profes-
sional employees on the date of the election, despite some
variation of that title elsewhere in the records. I find that the
presumption was as not rebutted by clear, convincing evi-
dence that they did not function as technical or professional
employees. I find that the challenges to their ballots ought
to be sustained.7. and 8. Obscene ballotsThe Union concedes that the ballots augmented with theobscene ``F'' word concedes the clear intent of the voter. I
agree and conclude that they should be counted as valid bal-
lots.9. The double-marked ballotOne ballot had markings in both boxes.5Because of that,the Union argues that it is invalid. Respondent argues that
the ballot is valid under the Board's policy ``to give effect
to voter intent whenever possible,'' citing Horton Automat-ics, 286 NLRB 1413 (1987), and numerous other cases in-volving irregularly marked but intent clear ballots.The yes box contained a lightly marked x covered by thekind of smudges caused by an inadequate eraser. I agree withthe Respondent that the marking in the ``yes'' box is asmudged attempted erasure which was probably caused by
the worn eraser head on the voting pencil. The mark in the
``no'' box is heavy, clear, more intense, and contains a dou-
ble line on one leg of the ``x.'' Accordingly, I conclude that
it was the clear intent of the voter to vote ``no.'' I therefore
find that the challenge to this ballot is not meritorious and
it ought to be counted as a valid vote cast against union rep-
resentation.CONCLUSIONSOF
LAW1. Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent has engaged in unfair labor practicesas found in the above decision, which unfair labor practices
affect commerce within the meaning of the Act.4. Katherine Gill, Charlotte Ricci, Linda Wilson, andNancy Smith were eligible to vote in the election held in
Case 34±RC±1258, and their ballots should be opened and
counted. Sheila Owen and Jennifer Chase were not eligible
to vote, and the challenges to their ballots should be sus-
tained.5. The three remaining ballots containing extraneous mark-ings are valid ballots and should be counted as votes cast
against the Union.6. Neither the Union nor the Board agent has engaged inconduct which has interfered with the free choice of employ-
ees in the Board-conducted election in Case 34±RC±1258.THEREMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) of the Act,
I recommend it be ordered to cease and desist therefrom and
take certain affirmative action designed to effectuate the pur-
poses of the Act.Having found that Respondent unlawfully terminated theemployment of Katherine Gill, I recommend that Respondent
be ordered to offer her immediate and full reinstatement to
her former position or, if that position no longer exists, to
a substantially equivalent position without prejudice to her
seniority and other rights and privileges, and to make her
whole for any loss of earnings suffered as a result of its un-
lawful conduct by payment of a sum equal to that which she
would have earned absent the discrimination against her,
with backpay and interest computed in accordance with the
formula set forth in F.W. Woolworth Co
., 90 NLRB 289(1950), and with interest thereon to be computed in the man-
ner prescribed in New Horizons for the Retarded, 283 NLRB1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended6VerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00020Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
 301MEDIPLEX OF CONNECTICUT, INC.7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ORDERThe Respondent, Mediplex of Connecticut, Inc., a whollyowned subsidiary of Sun Healthcare Group, Inc. d/b/a
Mediplex of Milford, Milford, Connecticut, its officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Threatening employees with closure of its facility andloss of jobs if they select the New England Health Care Em-
ployees Union, District 1199, AFL±CIO as their collective-
bargaining representative.(b) Discharging employees because of their membership inor activities on behalf of the above-named Union or any
other union, or because of other concerted activities protected
by the Act.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Katherine Gill immediate and full reinstatementto her former position or, if that position no longer exists,
to a substantially equivalent position, without prejudice toher seniority and other rights and privileges, and make her
whole for any loss of earnings suffered as a result of its un-
lawful conduct in the manner set forth in the remedy section
of this decision.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel recordsand reports, and all other records necessary to analyze theamount of backpay due under the terms of this Order.(c) Post at its Milford, Connecticut facility copies of theattached notice marked ``Appendix.''7Copies of the notice,on forms provided by the Regional Director for Region 34,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places, including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.All allegations in the complaint not found to be meritori-ous are dismissed. Case 34±RC±1258 is remanded to the Re-
gional Director to open and count the ballots of Katherine
Gill, Charlotte Ricci, Linda Wilson, and Nancy Smith, and
to count as valid votes cast against union representation the
three ballots containing extraneous markings and to issue anappropriate revised tally of ballots and appropriate certifi-
cation.VerDate 12-JAN-9911:04 Jul 29, 1999Jkt 183525PO 00000Frm 00021Fmt 0610Sfmt 0610D:\NLRB\319\31939apps04PsN: apps04
